Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 1 of 20
                                                    Exhibit A - Sound Recordings



     Artist                   Track                                                Registration No.             Plaintiff
 1   Bonnie Raitt             Nick Of Time                                         SR0000102443                 CAPITOL RECORDS, LLC
 2   Darius Rucker            Come Back Song                                       SR0000669904                 CAPITOL RECORDS, LLC
 3   Darius Rucker            I Don't Care (Featuring Brad Paisley)                SR0000669902                 CAPITOL RECORDS, LLC
 4   Darius Rucker            I Got Nothin'                                        SR0000669902                 CAPITOL RECORDS, LLC
 5   Darius Rucker            In A Big Way                                         SR0000669902                 CAPITOL RECORDS, LLC
 6   Darius Rucker            Love Will Do That                                    SR0000669902                 CAPITOL RECORDS, LLC
 7   Darius Rucker            Might Get Lucky                                      SR0000669902                 CAPITOL RECORDS, LLC
 8   Darius Rucker            She's Beautiful                                      SR0000669902                 CAPITOL RECORDS, LLC
 9   Darius Rucker            Southern State Of Mind                               SR0000669902                 CAPITOL RECORDS, LLC
10   Darius Rucker            The Craziest Thing                                   SR0000669902                 CAPITOL RECORDS, LLC
11   Darius Rucker            Things I'd Never Do                                  SR0000669902                 CAPITOL RECORDS, LLC
12   Darius Rucker            This                                                 SR0000669902                 CAPITOL RECORDS, LLC
13   Darius Rucker            We All Fall Down                                     SR0000669902                 CAPITOL RECORDS, LLC
14   Darius Rucker            Whiskey And You                                      SR0000669902                 CAPITOL RECORDS, LLC
15   Eric Church              A Man Who Was Gonna Die Young                        SR0000741478                 CAPITOL RECORDS, LLC
16   Eric Church              Broke Record                                         SR0000741478                 CAPITOL RECORDS, LLC
17   Eric Church              Cold One                                             SR0000741478                 CAPITOL RECORDS, LLC
18   Eric Church              Country Music Jesus                                  SR0000681019                 CAPITOL RECORDS, LLC
19   Eric Church              Creepin'                                             SR0000681019                 CAPITOL RECORDS, LLC
20   Eric Church              Dark Side                                            SR0000741478                 CAPITOL RECORDS, LLC
21   Eric Church              Devil, Devil (Prelude: Princess Of Darkness)         SR0000741478                 CAPITOL RECORDS, LLC
22   Eric Church              Drink In My Hand                                     SR0000681019                 CAPITOL RECORDS, LLC
23   Eric Church              Homeboy                                              SR0000681020                 CAPITOL RECORDS, LLC
24   Eric Church              Hungover & Hard Up                                   SR0000681019                 CAPITOL RECORDS, LLC
25   Eric Church              I'm Gettin' Stoned                                   SR0000681019                 CAPITOL RECORDS, LLC
26   Eric Church              Jack Daniels                                         SR0000681019                 CAPITOL RECORDS, LLC
27   Eric Church              Keep On                                              SR0000681019                 CAPITOL RECORDS, LLC
28   Eric Church              Like A Wrecking Ball                                 SR0000741478                 CAPITOL RECORDS, LLC
29   Eric Church              Like Jesus Does                                      SR0000681019                 CAPITOL RECORDS, LLC
30   Eric Church              Over When It's Over                                  SR0000681019                 CAPITOL RECORDS, LLC
31   Eric Church              Roller Coaster Ride                                  SR0000741478                 CAPITOL RECORDS, LLC
32   Eric Church              Springsteen                                          SR0000681019                 CAPITOL RECORDS, LLC
33   Eric Church              Talladega                                            SR0000741478                 CAPITOL RECORDS, LLC
34   Eric Church              That’s Damn Rock & Roll                              SR0000741478                 CAPITOL RECORDS, LLC
35   Eric Church              The Joint                                            SR0000741478                 CAPITOL RECORDS, LLC
36   Eric Church              The Outsiders                                        SR0000735546                 CAPITOL RECORDS, LLC
37   Katy Perry               Birthday                                             SR0000734382                 CAPITOL RECORDS, LLC
38   Katy Perry               By The Grace Of God                                  SR0000734382                 CAPITOL RECORDS, LLC
39   Katy Perry               Choose Your Battles                                  SR0000734382                 CAPITOL RECORDS, LLC
40   Katy Perry               Double Rainbow                                       SR0000734382                 CAPITOL RECORDS, LLC
41   Katy Perry               Ghost                                                SR0000734382                 CAPITOL RECORDS, LLC
42   Katy Perry               International Smile                                  SR0000734382                 CAPITOL RECORDS, LLC
43   Katy Perry               It Takes Two                                         SR0000734382                 CAPITOL RECORDS, LLC
44   Katy Perry               Legendary Lovers                                     SR0000734382                 CAPITOL RECORDS, LLC
45   Katy Perry               Love Me                                              SR0000734382                 CAPITOL RECORDS, LLC
46   Katy Perry               Spiritual                                            SR0000734382                 CAPITOL RECORDS, LLC
47   Katy Perry               This Is How We Do                                    SR0000734382                 CAPITOL RECORDS, LLC
48   Katy Perry               This Moment                                          SR0000734382                 CAPITOL RECORDS, LLC
49   Katy Perry               Unconditionally                                      SR0000734382                 CAPITOL RECORDS, LLC
50   Katy Perry               Walking On Air                                       SR0000734382                 CAPITOL RECORDS, LLC
51   Katy Perry               Wide Awake                                           SR0000695553                 CAPITOL RECORDS, LLC
52   Katy Perry ft. Juicy J   Dark Horse                                           SR0000734382                 CAPITOL RECORDS, LLC
53   Lady Antebellum          American Honey                                       SR0000644544                 CAPITOL RECORDS, LLC
54   Lady Antebellum          Hello World                                          SR0000644543                 CAPITOL RECORDS, LLC
55   Lady Antebellum          If I Knew Then                                       SR0000644543                 CAPITOL RECORDS, LLC
56   Lady Antebellum          Love This Pain                                       SR0000644542                 CAPITOL RECORDS, LLC
57   Lady Antebellum          Need You Now                                         SR0000644543                 CAPITOL RECORDS, LLC
58   Lady Antebellum          Our Kind Of Love                                     SR0000644546                 CAPITOL RECORDS, LLC
59   Lady Antebellum          Perfect Day                                          SR0000644543                 CAPITOL RECORDS, LLC
60   Lady Antebellum          Ready To Love Again                                  SR0000644547                 CAPITOL RECORDS, LLC
61   Lady Antebellum          Something 'Bout A Woman                              SR0000644543                 CAPITOL RECORDS, LLC
62   Lady Antebellum          Stars Tonight                                        SR0000644546                 CAPITOL RECORDS, LLC
63   Lady Antebellum          When You Got A Good Thing                            SR0000644543                 CAPITOL RECORDS, LLC
64   Leon Russell             Big Lips                                             SR0000741296                 CAPITOL RECORDS, LLC
65   Leon Russell             Come On In My Kitchen                                SR0000741296                 CAPITOL RECORDS, LLC
66   Leon Russell             Down In Dixieland                                    SR0000741296                 CAPITOL RECORDS, LLC
67   Leon Russell             Fever                                                SR0000741296                 CAPITOL RECORDS, LLC
68   Leon Russell             Fool's Paradise                                      SR0000741296                 CAPITOL RECORDS, LLC
69   Leon Russell             Georgia On My Mind                                   SR0000741296                 CAPITOL RECORDS, LLC
70   Leon Russell             I Got It Bad And That Ain’t Good                     SR0000741296                 CAPITOL RECORDS, LLC
71   Leon Russell             I Really Miss You                                    SR0000741296                 CAPITOL RECORDS, LLC
72   Leon Russell             New York State Of Mind                               SR0000741296                 CAPITOL RECORDS, LLC
73   Leon Russell             That Lucky Old Sun                                   SR0000741296                 CAPITOL RECORDS, LLC
74   Leon Russell             Think Of Me                                          SR0000741296                 CAPITOL RECORDS, LLC
75   Norah Jones              All A Dream                                          SR0000700099                 CAPITOL RECORDS, LLC
76   Norah Jones              Cold Cold Heart                                      SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
77   Norah Jones              Come Away With Me                                    SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
78   Norah Jones              Don't Know Why                                       SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
79   Norah Jones              Feelin' The Same Way                                 SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
80   Norah Jones              Good Morning                                         SR0000700099                 CAPITOL RECORDS, LLC
81   Norah Jones              Happy Pills                                          SR0000700101                 CAPITOL RECORDS, LLC
82   Norah Jones              I'll Be Your Baby Tonight                            SR0000337829                 CAPITOL RECORDS, LLC
83   Norah Jones              I've Got To See You Again                            SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
84   Norah Jones              Little Broken Hearts                                 SR0000700099                 CAPITOL RECORDS, LLC
85   Norah Jones              Lonestar                                             SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
86   Norah Jones              Miriam                                               SR0000700099                 CAPITOL RECORDS, LLC
87   Norah Jones              Nightingale                                          SR0000320120; SR0000366945   CAPITOL RECORDS, LLC




                                                              Page 1 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 2 of 20
                                                Exhibit A - Sound Recordings



      Artist                Track                                              Registration No.             Plaintiff
 88   Norah Jones           One Flight Down                                    SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
 89   Norah Jones           Out On The Road                                    SR0000700099                 CAPITOL RECORDS, LLC
 90   Norah Jones           Painter Song                                       SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
 91   Norah Jones           Peace                                              SR0000337829                 CAPITOL RECORDS, LLC
 92   Norah Jones           Say Goodbye                                        SR0000700099                 CAPITOL RECORDS, LLC
 93   Norah Jones           Seven Years                                        SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
 94   Norah Jones           She's 22                                           SR0000700099                 CAPITOL RECORDS, LLC
 95   Norah Jones           Shoot The Moon                                     SR0000320120 ;SR0000366945   CAPITOL RECORDS, LLC
 96   Norah Jones           Take It Back                                       SR0000700099                 CAPITOL RECORDS, LLC
 97   Norah Jones           The Long Day Is Over                               SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
 98   Norah Jones           The Nearness Of You                                SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
 99   Norah Jones           Travelin' On                                       SR0000700099                 CAPITOL RECORDS, LLC
100   Norah Jones           Turn Me On                                         SR0000320120; SR0000366945   CAPITOL RECORDS, LLC
101   The Beach Boys        Beaches In Mind                                    SR0000702826                 CAPITOL RECORDS, LLC
102   The Beach Boys        Daybreak Over The Ocean                            SR0000702826                 CAPITOL RECORDS, LLC
103   The Beach Boys        From There To Back Again                           SR0000702826                 CAPITOL RECORDS, LLC
104   The Beach Boys        Isn't It Time                                      SR0000702826                 CAPITOL RECORDS, LLC
105   The Beach Boys        Pacific Coast Highway                              SR0000702826                 CAPITOL RECORDS, LLC
106   The Beach Boys        Shelter                                            SR0000702826                 CAPITOL RECORDS, LLC
107   The Beach Boys        Spring Vacation                                    SR0000702826                 CAPITOL RECORDS, LLC
108   The Beach Boys        Strange World                                      SR0000702826                 CAPITOL RECORDS, LLC
109   The Beach Boys        Summer's Gone                                      SR0000702826                 CAPITOL RECORDS, LLC
110   The Beach Boys        That's Why God Made The Radio                      SR0000702825                 CAPITOL RECORDS, LLC
111   The Beach Boys        The Private Life Of Bill And Sue                   SR0000702826                 CAPITOL RECORDS, LLC
112   The Beach Boys        Think About The Days                               SR0000702826                 CAPITOL RECORDS, LLC
113   5 Seconds Of Summer   Amnesia                                            SR0000752304                 CAPITOL RECORDS, LLC
114   5 Seconds Of Summer   Don't Stop                                         SR0000752300                 CAPITOL RECORDS, LLC
115   Aaron Neville         Be My Baby                                         SR0000715103                 CAPITOL RECORDS, LLC
116   Aaron Neville         Goodnight My Love (Pleasant Dreams)                SR0000715103                 CAPITOL RECORDS, LLC
117   Aaron Neville         Gypsy Woman                                        SR0000715103                 CAPITOL RECORDS, LLC
118   Aaron Neville         Little Bitty Pretty One                            SR0000715103                 CAPITOL RECORDS, LLC
119   Aaron Neville         Money Honey                                        SR0000715103                 CAPITOL RECORDS, LLC
120   Aaron Neville         My True Story                                      SR0000715103                 CAPITOL RECORDS, LLC
121   Aaron Neville         Ruby Baby                                          SR0000715103                 CAPITOL RECORDS, LLC
122   Aaron Neville         Tears On My Pillow                                 SR0000715103                 CAPITOL RECORDS, LLC
123   Aaron Neville         This Magic Moment / True Love (Medley)             SR0000715103                 CAPITOL RECORDS, LLC
124   Aaron Neville         Ting A Ling                                        SR0000715103                 CAPITOL RECORDS, LLC
125   Aaron Neville         Under The Boardwalk                                SR0000715103                 CAPITOL RECORDS, LLC
126   Aaron Neville         Work With Me Annie                                 SR0000715103                 CAPITOL RECORDS, LLC
127   Bastille              Pompeii                                            SR0000728185                 CAPITOL RECORDS, LLC
128   Dierks Bentley        Back Porch                                         SR0000740353                 CAPITOL RECORDS, LLC
129   Dierks Bentley        Bourbon In Kentucky                                SR0000724648                 CAPITOL RECORDS, LLC
130   Dierks Bentley        Damn These Dreams                                  SR0000740353                 CAPITOL RECORDS, LLC
131   Dierks Bentley        Drunk On A Plane                                   SR0000740353                 CAPITOL RECORDS, LLC
132   Dierks Bentley        Five                                               SR0000740353                 CAPITOL RECORDS, LLC
133   Dierks Bentley        Here On Earth                                      SR0000740353                 CAPITOL RECORDS, LLC
134   Dierks Bentley        Hurt Somebody                                      SR0000740353                 CAPITOL RECORDS, LLC
135   Dierks Bentley        I Hold On                                          SR0000729809                 CAPITOL RECORDS, LLC
136   Dierks Bentley        Pretty Girls                                       SR0000740353                 CAPITOL RECORDS, LLC
137   Dierks Bentley        Riser                                              SR0000740353                 CAPITOL RECORDS, LLC
138   Dierks Bentley        Say You Do                                         SR0000740353                 CAPITOL RECORDS, LLC
139   Dierks Bentley        Sounds Of Summer                                   SR0000740353                 CAPITOL RECORDS, LLC
140   Little Big Town       All Over Again                                     SR0000662283                 CAPITOL RECORDS, LLC
141   Little Big Town       All The Way Down                                   SR0000662283                 CAPITOL RECORDS, LLC
142   Little Big Town       Kiss Goodbye                                       SR0000662283                 CAPITOL RECORDS, LLC
143   Little Big Town       Lean Into It                                       SR0000662283                 CAPITOL RECORDS, LLC
144   Little Big Town       Life Rolls On                                      SR0000662283                 CAPITOL RECORDS, LLC
145   Little Big Town       Little White Church                                SR0000662274                 CAPITOL RECORDS, LLC
146   Little Big Town       Rain On A Tin Roof                                 SR0000662283                 CAPITOL RECORDS, LLC
147   Little Big Town       Runaway Train                                      SR0000662283                 CAPITOL RECORDS, LLC
148   Little Big Town       Shut Up Train                                      SR0000662283                 CAPITOL RECORDS, LLC
149   Little Big Town       The Reason Why                                     SR0000662283                 CAPITOL RECORDS, LLC
150   Little Big Town       Why, Oh Why                                        SR0000662283                 CAPITOL RECORDS, LLC
151   Little Big Town       You Can't Have Everything                          SR0000662283                 CAPITOL RECORDS, LLC
152   Luke Bryan            Been There, Done That                              SR0000681898                 CAPITOL RECORDS, LLC
153   Luke Bryan            Buzzkill                                           SR0000720004                 CAPITOL RECORDS, LLC
154   Luke Bryan            Cold Beer Drinker                                  SR0000720004                 CAPITOL RECORDS, LLC
155   Luke Bryan            Country Girl (Shake It For Me)                     SR0000681897                 CAPITOL RECORDS, LLC
156   Luke Bryan            Drunk On You                                       SR0000681898                 CAPITOL RECORDS, LLC
157   Luke Bryan            Faded Away                                         SR0000681898                 CAPITOL RECORDS, LLC
158   Luke Bryan            Harvest Time                                       SR0000681898                 CAPITOL RECORDS, LLC
159   Luke Bryan            I Don't Want This Night To End                     SR0000681898                 CAPITOL RECORDS, LLC
160   Luke Bryan            I Knew You That Way                                SR0000681898                 CAPITOL RECORDS, LLC
161   Luke Bryan            I Know You're Gonna Be There                       SR0000681898                 CAPITOL RECORDS, LLC
162   Luke Bryan            I See You                                          SR0000728445                 CAPITOL RECORDS, LLC
163   Luke Bryan            If You Ain't Here To Party                         SR0000720004                 CAPITOL RECORDS, LLC
164   Luke Bryan            In Love With The Girl                              SR0000720004                 CAPITOL RECORDS, LLC
165   Luke Bryan            Just A Sip                                         SR0000720004                 CAPITOL RECORDS, LLC
166   Luke Bryan            Kiss Tomorrow Goodbye                              SR0000681898                 CAPITOL RECORDS, LLC
167   Luke Bryan            Little Bit Later On                                SR0000720004                 CAPITOL RECORDS, LLC
168   Luke Bryan            Love In A College Town                             SR0000720004                 CAPITOL RECORDS, LLC
169   Luke Bryan            Muckalee Creek Water                               SR0000681898                 CAPITOL RECORDS, LLC
170   Luke Bryan            Shake The Sand                                     SR0000720004                 CAPITOL RECORDS, LLC
171   Luke Bryan            Shore Thing                                        SR0000720004                 CAPITOL RECORDS, LLC
172   Luke Bryan            Sorority Girl                                      SR0000720004                 CAPITOL RECORDS, LLC
173   Luke Bryan            Spring Break-Up                                    SR0000720004                 CAPITOL RECORDS, LLC
174   Luke Bryan            Suntan City                                        SR0000720004                 CAPITOL RECORDS, LLC




                                                         Page 2 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 3 of 20
                                                       Exhibit A - Sound Recordings



      Artist                      Track                                               Registration No.      Plaintiff
175   Luke Bryan                  Tailgate Blues                                      SR0000681898          CAPITOL RECORDS, LLC
176   Luke Bryan                  Take My Drunk Ass Home (Demo)                       SR0000720004          CAPITOL RECORDS, LLC
177   Luke Bryan                  Too Damn Young                                      SR0000681898          CAPITOL RECORDS, LLC
178   Luke Bryan                  Wild Weekend                                        SR0000720004          CAPITOL RECORDS, LLC
179   Luke Bryan                  You Don't Know Jack                                 SR0000681898          CAPITOL RECORDS, LLC
180   Rosanne Cash                50,000 Watts                                        SR0000737352          CAPITOL RECORDS, LLC
181   Rosanne Cash                A Feather's Not A Bird                              SR0000737350          CAPITOL RECORDS, LLC
182   Rosanne Cash                Biloxi                                              SR0000737352          CAPITOL RECORDS, LLC
183   Rosanne Cash                Etta's Tune                                         SR0000737352          CAPITOL RECORDS, LLC
184   Rosanne Cash                Modern Blue                                         SR0000737351          CAPITOL RECORDS, LLC
185   Rosanne Cash                Money Road                                          SR0000737352          CAPITOL RECORDS, LLC
186   Rosanne Cash                Night School                                        SR0000737349          CAPITOL RECORDS, LLC
187   Rosanne Cash                Tell Heaven                                         SR0000737352          CAPITOL RECORDS, LLC
188   Rosanne Cash                The Long Way Home                                   SR0000737352          CAPITOL RECORDS, LLC
189   Rosanne Cash                The Sunken Lands                                    SR0000737352          CAPITOL RECORDS, LLC
190   Rosanne Cash                Two Girls                                           SR0000737352          CAPITOL RECORDS, LLC
191   Rosanne Cash                When The Master Calls The Roll                      SR0000737352          CAPITOL RECORDS, LLC
192   Rosanne Cash                World Of Strange Design                             SR0000737352          CAPITOL RECORDS, LLC
193   Rosanne Cash                Your Southern Heart                                 SR0000737352          CAPITOL RECORDS, LLC
194   Sam Smith                   Drowning Shadows                                    SR0000776351          CAPITOL RECORDS, LLC
195   Sam Smith                   Good Thing                                          SR0000750596          CAPITOL RECORDS, LLC
196   Sam Smith                   How Will I Know                                     SR0000776350          CAPITOL RECORDS, LLC
197   Sam Smith                   I'm Not The Only One                                SR0000750596          CAPITOL RECORDS, LLC
198   Sam Smith                   I've Told You Now                                   SR0000750596          CAPITOL RECORDS, LLC
199   Sam Smith                   Latch                                               SR0000739735          CAPITOL RECORDS, LLC
200   Sam Smith                   Lay Me Down                                         SR0000750596          CAPITOL RECORDS, LLC
201   Sam Smith                   Leave Your Lover                                    SR0000750596          CAPITOL RECORDS, LLC
202   Sam Smith                   Life Support                                        SR0000750596          CAPITOL RECORDS, LLC
203   Sam Smith                   Like I Can                                          SR0000750596          CAPITOL RECORDS, LLC
204   Sam Smith                   Love Is A Losing Game                               SR0000776350          CAPITOL RECORDS, LLC
205   Sam Smith                   Make It To Me                                       SR0000750581          CAPITOL RECORDS, LLC
206   Sam Smith                   Money On My Mind                                    SR0000739735          CAPITOL RECORDS, LLC
207   Sam Smith                   Nirvana                                             SR0000739735          CAPITOL RECORDS, LLC
208   Sam Smith                   Not In That Way                                     SR0000750596          CAPITOL RECORDS, LLC
209   Sam Smith                   Omen (Acoustic)                                     SR0000776350          CAPITOL RECORDS, LLC
210   Sam Smith                   Reminds Me Of You                                   SR0000750596          CAPITOL RECORDS, LLC
211   Sam Smith                   Restart                                             SR0000750596          CAPITOL RECORDS, LLC
212   Sam Smith                   Stay With Me                                        SR0000750596          CAPITOL RECORDS, LLC
213   Boyz II Men                 It's So Hard To Say Goodbye To Yesterday            SR0000212333          UMG RECORDINGS, INC.
214   Boyz II Men                 Little Things                                       SR0000212333          UMG RECORDINGS, INC.
215   Boyz II Men                 Lonely Heart                                        SR0000212333          UMG RECORDINGS, INC.
216   Boyz II Men                 Please Don't Go                                     SR0000212333          UMG RECORDINGS, INC.
217   Boyz II Men                 Sympin'                                             SR0000212333          UMG RECORDINGS, INC.
218   Boyz II Men                 This Is My Heart                                    SR0000212333          UMG RECORDINGS, INC.
219   Boyz II Men                 Uhh Ahh                                             SR0000212333          UMG RECORDINGS, INC.
220   Boyz II Men                 Under Pressure                                      SR0000212333          UMG RECORDINGS, INC.
221   Boyz II Men                 Your Love                                           SR0000212333          UMG RECORDINGS, INC.
222   Brandon Flowers             Crossfire                                           SR0000657530          UMG RECORDINGS, INC.
223   Brandon Flowers             Hard Enough                                         SR0000661082          UMG RECORDINGS, INC.
224   Brandon Flowers             Jilted Lovers & Broken Hearts                       SR0000661082          UMG RECORDINGS, INC.
225   Brandon Flowers             Magdalena                                           SR0000661082          UMG RECORDINGS, INC.
226   Brandon Flowers             On The Floor                                        SR0000661082          UMG RECORDINGS, INC.
227   Brandon Flowers             Only The Young                                      SR0000661082          UMG RECORDINGS, INC.
228   Brandon Flowers             Playing With Fire                                   SR0000661082          UMG RECORDINGS, INC.
229   Brandon Flowers             Swallow It                                          SR0000661083          UMG RECORDINGS, INC.
230   Brandon Flowers             Was It Something I Said?                            SR0000661082          UMG RECORDINGS, INC.
231   Brandon Flowers             Welcome To Fabulous Las Vegas                       SR0000661082          UMG RECORDINGS, INC.
232   Carly Rae Jepsen            Almost Said It                                      SR0000708946          UMG RECORDINGS, INC.
233   Carly Rae Jepsen            Tonight I’m Getting Over You                        SR0000738473          UMG RECORDINGS, INC.
234   Carpenters                  Crystal Lullaby                                     RE0000852208; N1070   UMG RECORDINGS, INC.
235   Carpenters                  Flat Baroque                                        RE0000852208; N1070   UMG RECORDINGS, INC.
236   Carpenters                  Goodbye To Love                                     RE0000852208; N1070   UMG RECORDINGS, INC.
237   Carpenters                  I Won't Last A Day Without You                      RE0000852208; N1070   UMG RECORDINGS, INC.
238   Carpenters                  Piano Picker                                        RE0000852208; N1070   UMG RECORDINGS, INC.
239   Carpenters                  Road Ode                                            RE0000852208; N1070   UMG RECORDINGS, INC.
240   Chrisette Michele           What You Do                                         SR0000631428          UMG RECORDINGS, INC.
241   Colbie Caillat              All Of You                                          SR0000679496          UMG RECORDINGS, INC.
242   Colbie Caillat              Before I Let You Go                                 SR0000679496          UMG RECORDINGS, INC.
243   Colbie Caillat              Brighter Than The Sun                               SR0000679497          UMG RECORDINGS, INC.
244   Colbie Caillat              Dream Life, Life                                    SR0000679496          UMG RECORDINGS, INC.
245   Colbie Caillat              I Do                                                SR0000674233          UMG RECORDINGS, INC.
246   Colbie Caillat              Like Yesterday                                      SR0000679496          UMG RECORDINGS, INC.
247   Colbie Caillat              Make It Rain                                        SR0000679496          UMG RECORDINGS, INC.
248   Colbie Caillat              Shadow                                              SR0000679496          UMG RECORDINGS, INC.
249   Colbie Caillat              Think Good Thoughts                                 SR0000679496          UMG RECORDINGS, INC.
250   Colbie Caillat              What If                                             SR0000679496          UMG RECORDINGS, INC.
251   Colbie Caillat              What Means The Most                                 SR0000679496          UMG RECORDINGS, INC.
252   Colbie Caillat ft. Common   Favorite Song                                       SR0000679496          UMG RECORDINGS, INC.
253   Common                      A Bigger Picture Called Free                        SR0000784367          UMG RECORDINGS, INC.
254   Common                      A Moment In The Sun Interlude                       SR0000784367          UMG RECORDINGS, INC.
255   Common                      Black America Again                                 SR0000784369          UMG RECORDINGS, INC.
256   Common                      Home                                                SR0000784375          UMG RECORDINGS, INC.
257   Common                      Joy And Peace                                       SR0000784367          UMG RECORDINGS, INC.
258   Common                      Letter To The Free                                  SR0000784372          UMG RECORDINGS, INC.
259   Common                      Little Chicago Boy                                  SR0000784367          UMG RECORDINGS, INC.
260   Common                      Love Star                                           SR0000784368          UMG RECORDINGS, INC.
261   Common                      On A Whim Interlude                                 SR0000784367          UMG RECORDINGS, INC.




                                                                 Page 3 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 4 of 20
                                                          Exhibit A - Sound Recordings



      Artist                        Track                                                Registration No.             Plaintiff
262   Common                        Pyramids                                             SR0000784378                 UMG RECORDINGS, INC.
263   Common                        Rain                                                 SR0000784367                 UMG RECORDINGS, INC.
264   Common                        Red Wine                                             SR0000784367                 UMG RECORDINGS, INC.
265   Common                        The Day Women Took Over                              SR0000784367                 UMG RECORDINGS, INC.
266   Common                        Unfamiliar                                           SR0000784367                 UMG RECORDINGS, INC.
267   Common                        Word From Moe Luv Interlude                          SR0000784367                 UMG RECORDINGS, INC.
268   American Authors              Believer                                             SR0000720637                 UMG RECORDINGS, INC.
269   American Authors              Best Day Of My Life                                  SR0000720641                 UMG RECORDINGS, INC.
270   American Authors              Ghost                                                SR0000743370                 UMG RECORDINGS, INC.
271   American Authors              Heart Of Stone                                       SR0000743370                 UMG RECORDINGS, INC.
272   American Authors              Hit It                                               SR0000730561                 UMG RECORDINGS, INC.
273   American Authors              Home                                                 SR0000730561                 UMG RECORDINGS, INC.
274   American Authors              Love                                                 SR0000743370                 UMG RECORDINGS, INC.
275   American Authors              Luck                                                 SR0000730561                 UMG RECORDINGS, INC.
276   American Authors              Oh, What A Life                                      SR0000743370                 UMG RECORDINGS, INC.
277   American Authors              Think About It                                       SR0000743370                 UMG RECORDINGS, INC.
278   American Authors              Trouble                                              SR0000743372                 UMG RECORDINGS, INC.
279   Amy Winehouse                 Back To Black                                        SR0000407451                 UMG RECORDINGS, INC.
280   Amy Winehouse                 He Can Only Hold Her                                 SR0000407451                 UMG RECORDINGS, INC.
281   Amy Winehouse                 Just Friends                                         SR0000407451                 UMG RECORDINGS, INC.
282   Amy Winehouse                 Some Unholy War                                      SR0000407451                 UMG RECORDINGS, INC.
283   Amy Winehouse                 Tears Dry On Their Own                               SR0000407451                 UMG RECORDINGS, INC.
284   Amy Winehouse                 Wake Up Alone                                        SR0000695755                 UMG RECORDINGS, INC.
285   Ariana Grande                 Bad Decisions                                        SR0000781026                 UMG RECORDINGS, INC.
286   Ariana Grande                 Be Alright                                           SR0000781014                 UMG RECORDINGS, INC.
287   Ariana Grande                 Dangerous Woman                                      SR0000781013                 UMG RECORDINGS, INC.
288   Ariana Grande                 Focus                                                SR0000776846                 UMG RECORDINGS, INC.
289   Ariana Grande                 Greedy                                               SR0000781018                 UMG RECORDINGS, INC.
290   Ariana Grande                 I Don't Care                                         SR0000781012                 UMG RECORDINGS, INC.
291   Ariana Grande                 Into You                                             SR0000781016                 UMG RECORDINGS, INC.
292   Ariana Grande                 Jason's Song (Gave It Away)                          SR0000781012                 UMG RECORDINGS, INC.
293   Ariana Grande                 Knew Better / Forever Boy                            SR0000781012                 UMG RECORDINGS, INC.
294   Ariana Grande                 Moonlight                                            SR0000781012                 UMG RECORDINGS, INC.
295   Ariana Grande                 Sometimes                                            SR0000781020                 UMG RECORDINGS, INC.
296   Ariana Grande                 Step On Up                                           SR0000781012                 UMG RECORDINGS, INC.
297   Ariana Grande                 Thinking Bout You                                    SR0000781012                 UMG RECORDINGS, INC.
298   Ariana Grande                 Touch It                                             SR0000781024                 UMG RECORDINGS, INC.
299   Ariana Grande ft. Future      Everyday                                             SR0000781017                 UMG RECORDINGS, INC.
300   Ariana Grande ft. Lil Wayne   Let Me Love You                                      SR0000781015                 UMG RECORDINGS, INC.
301   Ariana Grande ft. Macy Gray   Leave Me Lonely                                      SR0000781022                 UMG RECORDINGS, INC.
302   Beastie Boys                  (You Gotta) Fight For Your Right (To Party)          SR0000079470; SR0000091144   UMG RECORDINGS, INC.
303   Beastie Boys                  Brass Monkey                                         SR0000079470; SR0000091144   UMG RECORDINGS, INC.
304   Beastie Boys                  Girls                                                SR0000079470; SR0000091144   UMG RECORDINGS, INC.
305   Beastie Boys                  Hold It Now, Hit It                                  SR0000079470; SR0000091144   UMG RECORDINGS, INC.
306   Beastie Boys                  No Sleep Till Brooklyn                               SR0000079470; SR0000091144   UMG RECORDINGS, INC.
307   Beastie Boys                  Posse In Effect                                      SR0000079470; SR0000091144   UMG RECORDINGS, INC.
308   Beastie Boys                  Rhymin & Stealin                                     SR0000079470; SR0000091144   UMG RECORDINGS, INC.
309   Beastie Boys                  She's Crafty                                         SR0000079470; SR0000091144   UMG RECORDINGS, INC.
310   Beastie Boys                  Slow And Low                                         SR0000079470; SR0000091144   UMG RECORDINGS, INC.
311   Beastie Boys                  Slow Ride                                            SR0000079470; SR0000091144   UMG RECORDINGS, INC.
312   Beastie Boys                  Time To Get Ill                                      SR0000079470; SR0000091144   UMG RECORDINGS, INC.
313   Billy Currington              All Day Long                                         SR0000664523                 UMG RECORDINGS, INC.
314   Billy Currington              Bad Day Of Fishin'                                   SR0000664523                 UMG RECORDINGS, INC.
315   Billy Currington              Enjoy Yourself                                       SR0000664523                 UMG RECORDINGS, INC.
316   Billy Currington              Like My Dog                                          SR0000664523                 UMG RECORDINGS, INC.
317   Billy Currington              Lil' Ol' Lonesome Dixie Town                         SR0000664523                 UMG RECORDINGS, INC.
318   Billy Currington              Love Done Gone                                       SR0000664523                 UMG RECORDINGS, INC.
319   Billy Currington              Perfect Day                                          SR0000664523                 UMG RECORDINGS, INC.
320   Billy Currington              Pretty Good At Drinkin' Beer                         SR0000659161                 UMG RECORDINGS, INC.
321   Billy Currington              Until You                                            SR0000664523                 UMG RECORDINGS, INC.
322   Bob Marley & The Wailers      400 Years                                            N00000008793; RE0000860333   UMG RECORDINGS, INC.
323   Bob Marley & The Wailers      Africa Unite                                         SR0000013612                 UMG RECORDINGS, INC.
324   Bob Marley & The Wailers      All Day All Night                                    SR0000683706                 UMG RECORDINGS, INC.
325   Bob Marley & The Wailers      Ambush In The Night                                  SR0000013612                 UMG RECORDINGS, INC.
326   Bob Marley & The Wailers      Bad Card                                             SR0000019502                 UMG RECORDINGS, INC.
327   Bob Marley & The Wailers      Coming In From The Cold                              SR0000019502                 UMG RECORDINGS, INC.
328   Bob Marley & The Wailers      Easy Skanking                                        SR0000001122; SR0000011955   UMG RECORDINGS, INC.
329   Bob Marley & The Wailers      Forever Loving Jah                                   SR0000019502                 UMG RECORDINGS, INC.
330   Bob Marley & The Wailers      High Tide Or Low Tide                                SR0000152585                 UMG RECORDINGS, INC.
331   Bob Marley & The Wailers      I Shot the Sheriff                                   RE0000873551; N26054         UMG RECORDINGS, INC.
332   Bob Marley & The Wailers      Is This Love                                         SR0000001122; SR0000011955   UMG RECORDINGS, INC.
333   Bob Marley & The Wailers      Lively Up Yourself                                   SR0000005955                 UMG RECORDINGS, INC.
334   Bob Marley & The Wailers      Midnight Ravers                                      N00000008793; RE0000860333   UMG RECORDINGS, INC.
335   Bob Marley & The Wailers      No Woman, No Cry (Live)                              RE0000926868; N48538         UMG RECORDINGS, INC.
336   Bob Marley & The Wailers      Pimper's Paradise                                    SR0000019502                 UMG RECORDINGS, INC.
337   Bob Marley & The Wailers      Punky Reggae Party                                   SR0000005955                 UMG RECORDINGS, INC.
338   Bob Marley & The Wailers      Real Situation                                       SR0000019502                 UMG RECORDINGS, INC.
339   Bob Marley & The Wailers      Ride Natty Ride                                      SR0000013612                 UMG RECORDINGS, INC.
340   Bob Marley & The Wailers      Slave Driver                                         N00000008793; RE0000860333   UMG RECORDINGS, INC.
341   Bob Marley & The Wailers      So Much Trouble In The World                         SR0000013612                 UMG RECORDINGS, INC.
342   Bob Marley & The Wailers      Survival                                             SR0000013612                 UMG RECORDINGS, INC.
343   Bob Marley & The Wailers      Top Rankin'                                          SR0000013612                 UMG RECORDINGS, INC.
344   Bob Marley & The Wailers      Wake Up And Live                                     SR0000012504                 UMG RECORDINGS, INC.
345   Bob Marley & The Wailers      We And Dem                                           SR0000019502                 UMG RECORDINGS, INC.
346   Bob Marley & The Wailers      Work                                                 SR0000019502                 UMG RECORDINGS, INC.
347   Bob Marley & The Wailers      Zimbabwe                                             SR0000013612                 UMG RECORDINGS, INC.
348   Bob Marley & The Wailers      Zion Train                                           SR0000019502                 UMG RECORDINGS, INC.




                                                                    Page 4 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 5 of 20
                                                                                    Exhibit A - Sound Recordings



      Artist                                                   Track                                               Registration No.   Plaintiff
349   Bob Marley ft. Busta Rhymes, Flipmode Squad              Rastaman Chant                                      SR0000278207       UMG RECORDINGS, INC.
350   Bob Marley ft. Chuck D.                                  Survival a.k.a. Black Survivors                     SR0000278207       UMG RECORDINGS, INC.
351   Bob Marley ft. Erykah Badu                               No More Trouble                                     SR0000278207       UMG RECORDINGS, INC.
352   Bob Marley ft. Guru                                      Johnny Was                                          SR0000278207       UMG RECORDINGS, INC.
353   Bob Marley ft. Rakim                                     Concrete Jungle                                     SR0000278207       UMG RECORDINGS, INC.
354   Bob Marley ft. Steven Tyler, Joe Perry                   Roots, Rock, Reggae                                 SR0000278207       UMG RECORDINGS, INC.
355   Bob Marley ft. The Marley Brothers, Ghetto Youths Crew   Kinky Reggae                                        SR0000278207       UMG RECORDINGS, INC.
356   Bob Marley ft. The Roots, Black Thought                  Burnin' And Lootin'                                 SR0000278207       UMG RECORDINGS, INC.
357   Bon Jovi                                                 99 In The Shade                                     SR0000100048       UMG RECORDINGS, INC.
358   Bon Jovi                                                 All Hail The King                                   SR0000784239       UMG RECORDINGS, INC.
359   Bon Jovi                                                 Backdoor To Heaven                                  SR0000750797       UMG RECORDINGS, INC.
360   Bon Jovi                                                 Bad Medicine                                        SR0000100048       UMG RECORDINGS, INC.
361   Bon Jovi                                                 Blood On Blood                                      SR0000100048       UMG RECORDINGS, INC.
362   Bon Jovi                                                 Born Again Tomorrow                                 SR0000784243       UMG RECORDINGS, INC.
363   Bon Jovi                                                 Born To Be My Baby                                  SR0000100048       UMG RECORDINGS, INC.
364   Bon Jovi                                                 Come On Up To Our House                             SR0000784239       UMG RECORDINGS, INC.
365   Bon Jovi                                                 Diamond Ring                                        SR0000208948       UMG RECORDINGS, INC.
366   Bon Jovi                                                 Does Anybody Really Fall In Love Anymore?           SR0000750797       UMG RECORDINGS, INC.
367   Bon Jovi                                                 God Bless This Mess                                 SR0000784239       UMG RECORDINGS, INC.
368   Bon Jovi                                                 Goodnight New York                                  SR0000784239       UMG RECORDINGS, INC.
369   Bon Jovi                                                 Growing Up the Hard Way                             SR0000750797       UMG RECORDINGS, INC.
370   Bon Jovi                                                 Homebound Train                                     SR0000100048       UMG RECORDINGS, INC.
371   Bon Jovi                                                 House Of Fire                                       SR0000750797       UMG RECORDINGS, INC.
372   Bon Jovi                                                 I Will Drive You Home                               SR0000784239       UMG RECORDINGS, INC.
373   Bon Jovi                                                 I'd Die For You                                     SR0000071794       UMG RECORDINGS, INC.
374   Bon Jovi                                                 I'll Be There For You                               SR0000100048       UMG RECORDINGS, INC.
375   Bon Jovi                                                 Judgement Day                                       SR0000750797       UMG RECORDINGS, INC.
376   Bon Jovi                                                 Knockout                                            SR0000784241       UMG RECORDINGS, INC.
377   Bon Jovi                                                 Labor Of Love                                       SR0000784242       UMG RECORDINGS, INC.
378   Bon Jovi                                                 Lay Your Hands On Me                                SR0000100048       UMG RECORDINGS, INC.
379   Bon Jovi                                                 Let It Rock                                         SR0000071794       UMG RECORDINGS, INC.
380   Bon Jovi                                                 Let's Make It Baby                                  SR0000750797       UMG RECORDINGS, INC.
381   Bon Jovi                                                 Livin' On A Prayer                                  SR0000071794       UMG RECORDINGS, INC.
382   Bon Jovi                                                 Living In Sin                                       SR0000100048       UMG RECORDINGS, INC.
383   Bon Jovi                                                 Living With The Ghost                               SR0000784239       UMG RECORDINGS, INC.
384   Bon Jovi                                                 Love For Sale                                       SR0000100048       UMG RECORDINGS, INC.
385   Bon Jovi                                                 Love Hurts                                          SR0000750797       UMG RECORDINGS, INC.
386   Bon Jovi                                                 Never Say Goodbye                                   SR0000071794       UMG RECORDINGS, INC.
387   Bon Jovi                                                 New Year's Day                                      SR0000784239       UMG RECORDINGS, INC.
388   Bon Jovi                                                 Now And Forever                                     SR0000750797       UMG RECORDINGS, INC.
389   Bon Jovi                                                 Raise Your Hands                                    SR0000071794       UMG RECORDINGS, INC.
390   Bon Jovi                                                 Real Love                                           SR0000784239       UMG RECORDINGS, INC.
391   Bon Jovi                                                 Reunion                                             SR0000784239       UMG RECORDINGS, INC.
392   Bon Jovi                                                 Ride Cowboy Ride                                    SR0000100048       UMG RECORDINGS, INC.
393   Bon Jovi                                                 Roller Coaster                                      SR0000784239       UMG RECORDINGS, INC.
394   Bon Jovi                                                 Scars On This Guitar                                SR0000784239       UMG RECORDINGS, INC.
395   Bon Jovi                                                 Social Disease                                      SR0000071794       UMG RECORDINGS, INC.
396   Bon Jovi                                                 Stick To Your Guns                                  SR0000100048       UMG RECORDINGS, INC.
397   Bon Jovi                                                 The Devil's In The Temple                           SR0000784239       UMG RECORDINGS, INC.
398   Bon Jovi                                                 This House Is Not For Sale                          SR0000791610       UMG RECORDINGS, INC.
399   Bon Jovi                                                 Touch Of Grey                                       SR0000784239       UMG RECORDINGS, INC.
400   Bon Jovi                                                 Wanted Dead Or Alive                                SR0000071794       UMG RECORDINGS, INC.
401   Bon Jovi                                                 We Don't Run                                        SR0000784239       UMG RECORDINGS, INC.
402   Bon Jovi                                                 Wild In The Streets                                 SR0000071794       UMG RECORDINGS, INC.
403   Bon Jovi                                                 Wild Is The Wind                                    SR0000100048       UMG RECORDINGS, INC.
404   Bon Jovi                                                 Without Love                                        SR0000071794       UMG RECORDINGS, INC.
405   Boney James                                              Close To You                                        SR0000681271       UMG RECORDINGS, INC.
406   Boney James                                              Contact                                             SR0000681270       UMG RECORDINGS, INC.
407   Boney James                                              Cry                                                 SR0000681271       UMG RECORDINGS, INC.
408   Boney James                                              Deep Time                                           SR0000681271       UMG RECORDINGS, INC.
409   Boney James                                              Everything Matters                                  SR0000681271       UMG RECORDINGS, INC.
410   Boney James                                              I'm Waiting                                         SR0000681271       UMG RECORDINGS, INC.
411   Boney James                                              Spin                                                SR0000681271       UMG RECORDINGS, INC.
412   Boney James                                              That Look On Your Face                              SR0000681271       UMG RECORDINGS, INC.
413   Boney James                                              There And Back                                      SR0000681271       UMG RECORDINGS, INC.
414   Boney James, LeToya Luckett                              When I Had The Chance                               SR0000681272       UMG RECORDINGS, INC.
415   Desiigner                                                Caliber                                             SR0000792862       UMG RECORDINGS, INC.
416   Desiigner                                                Da Day                                              SR0000792862       UMG RECORDINGS, INC.
417   Desiigner                                                interlude 2                                         SR0000792862       UMG RECORDINGS, INC.
418   Desiigner                                                Intro                                               SR0000792862       UMG RECORDINGS, INC.
419   Desiigner                                                Jet                                                 SR0000792862       UMG RECORDINGS, INC.
420   Desiigner                                                Make It Out                                         SR0000792862       UMG RECORDINGS, INC.
421   Desiigner                                                Monstas & Villains                                  SR0000792862       UMG RECORDINGS, INC.
422   Desiigner                                                Overnight                                           SR0000792862       UMG RECORDINGS, INC.
423   Desiigner                                                Panda                                               SR0000779266       UMG RECORDINGS, INC.
424   Desiigner                                                Roll Wit Me                                         SR0000792862       UMG RECORDINGS, INC.
425   Desiigner                                                Shooters                                            SR0000792862       UMG RECORDINGS, INC.
426   Desiigner                                                Talk Regardless                                     SR0000792862       UMG RECORDINGS, INC.
427   Desiigner                                                Zombie Walk                                         SR0000792862       UMG RECORDINGS, INC.
428   Diana Krall                                              Devil May Care                                      SR0000186505       UMG RECORDINGS, INC.
429   Diana Krall                                              Do It Again                                         SR0000186505       UMG RECORDINGS, INC.
430   Diana Krall                                              East Of The Sun (And West Of The Moon)              SR0000186505       UMG RECORDINGS, INC.
431   Diana Krall                                              Glad Rag Doll                                       SR0000715100       UMG RECORDINGS, INC.
432   Diana Krall                                              Here Lies Love                                      SR0000715100       UMG RECORDINGS, INC.
433   Diana Krall                                              I Can't Give You Anything But Love                  SR0000186505       UMG RECORDINGS, INC.
434   Diana Krall                                              I've Got You Under My Skin                          SR0000186505       UMG RECORDINGS, INC.
435   Diana Krall                                              Let It Rain                                         SR0000715100       UMG RECORDINGS, INC.




                                                                                             Page 5 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 6 of 20
                                                              Exhibit A - Sound Recordings



      Artist                             Track                                                        Registration No.             Plaintiff
436   Diana Krall                        Let's Fall In Love                                           SR0000186505                 UMG RECORDINGS, INC.
437   Diana Krall                        Pick Yourself Up                                             SR0000186505                 UMG RECORDINGS, INC.
438   Diana Krall                        Prairie Lullaby                                              SR0000715100                 UMG RECORDINGS, INC.
439   Diana Krall                        There Ain't No Sweet Man That's Worth The Salt Of My Tears   SR0000710484                 UMG RECORDINGS, INC.
440   Diana Krall                        When I Look In Your Eyes                                     SR0000186505                 UMG RECORDINGS, INC.
441   Diana Krall                        When The Curtain Comes Down                                  SR0000715100                 UMG RECORDINGS, INC.
442   Diana Krall                        Wide River To Cross                                          SR0000715100                 UMG RECORDINGS, INC.
443   Disclosure                         F For You                                                    SR0000724303                 UMG RECORDINGS, INC.
444   Disclosure                         Grab Her!                                                    SR0000724303                 UMG RECORDINGS, INC.
445   Disclosure                         Intro                                                        SR0000724303                 UMG RECORDINGS, INC.
446   Disclosure                         Running (Disclosure Remix)                                   SR0000724635                 UMG RECORDINGS, INC.
447   Disclosure                         Second Chance                                                SR0000724303                 UMG RECORDINGS, INC.
448   Disclosure                         Tenderly                                                     SR0000724635                 UMG RECORDINGS, INC.
449   Disclosure                         Voices                                                       SR0000724303                 UMG RECORDINGS, INC.
450   Disclosure                         What's In Your Head                                          SR0000724635                 UMG RECORDINGS, INC.
451   Disclosure                         When A Fire Starts To Burn                                   SR0000724303                 UMG RECORDINGS, INC.
452   Disclosure ft. Edward Macfarlane   Defeated No More                                             SR0000724303                 UMG RECORDINGS, INC.
453   Disclosure ft. Jamie Woon          January                                                      SR0000724303                 UMG RECORDINGS, INC.
454   Disclosure ft. Jessie Ware         Confess To Me                                                SR0000724303                 UMG RECORDINGS, INC.
455   Disclosure ft. London Grammar      Help Me Lose My Mind                                         SR0000724303                 UMG RECORDINGS, INC.
456   DNCE                               Almost                                                       SR0000784331                 UMG RECORDINGS, INC.
457   DNCE                               Be Mean                                                      SR0000784336                 UMG RECORDINGS, INC.
458   DNCE                               Blown                                                        SR0000784334                 UMG RECORDINGS, INC.
459   DNCE                               Body Moves                                                   SR0000784332                 UMG RECORDINGS, INC.
460   DNCE                               Cake By The Ocean                                            SR0000774621                 UMG RECORDINGS, INC.
461   DNCE                               DNCE                                                         SR0000784331                 UMG RECORDINGS, INC.
462   DNCE                               Doctor You                                                   SR0000784331                 UMG RECORDINGS, INC.
463   DNCE                               Good Day                                                     SR0000784335                 UMG RECORDINGS, INC.
464   DNCE                               Naked                                                        SR0000784331                 UMG RECORDINGS, INC.
465   DNCE                               Pay My Rent                                                  SR0000776452                 UMG RECORDINGS, INC.
466   DNCE                               Toothbrush                                                   SR0000776452                 UMG RECORDINGS, INC.
467   DNCE                               Truthfully                                                   SR0000784331                 UMG RECORDINGS, INC.
468   DNCE                               Unsweet                                                      SR0000784331                 UMG RECORDINGS, INC.
469   DNCE                               Zoom                                                         SR0000784331                 UMG RECORDINGS, INC.
470   Don Henley                         A Month Of Sundays                                           SR0000057993                 UMG RECORDINGS, INC.
471   Don Henley                         All She Wants To Do Is Dance                                 SR0000059611                 UMG RECORDINGS, INC.
472   Don Henley                         Building The Perfect Beast                                   SR0000059611                 UMG RECORDINGS, INC.
473   Don Henley                         Drivin' With Your Eyes Closed                                SR0000059611                 UMG RECORDINGS, INC.
474   Don Henley                         Gimme What You Got                                           SR0000107166                 UMG RECORDINGS, INC.
475   Don Henley                         How Bad Do You Want It?                                      SR0000107166                 UMG RECORDINGS, INC.
476   Don Henley                         I Will Not Go Quietly                                        SR0000107166                 UMG RECORDINGS, INC.
477   Don Henley                         If Dirt Were Dollars                                         SR0000107166                 UMG RECORDINGS, INC.
478   Don Henley                         Land Of The Living                                           SR0000059611                 UMG RECORDINGS, INC.
479   Don Henley                         Man With A Mission                                           SR0000059611                 UMG RECORDINGS, INC.
480   Don Henley                         New York Minute                                              SR0000107166                 UMG RECORDINGS, INC.
481   Don Henley                         Not Enough Love In The World                                 SR0000059611                 UMG RECORDINGS, INC.
482   Don Henley                         Shangri-La                                                   SR0000107166                 UMG RECORDINGS, INC.
483   Don Henley                         Sunset Grill                                                 SR0000059611                 UMG RECORDINGS, INC.
484   Don Henley                         The Boys Of Summer                                           SR0000057993                 UMG RECORDINGS, INC.
485   Don Henley                         The End Of The Innocence                                     SR0000107166                 UMG RECORDINGS, INC.
486   Don Henley                         The Heart Of The Matter                                      SR0000107166                 UMG RECORDINGS, INC.
487   Don Henley                         The Last Worthless Evening                                   SR0000107166                 UMG RECORDINGS, INC.
488   Don Henley                         You Can't Make Love                                          SR0000059611                 UMG RECORDINGS, INC.
489   Don Henley                         You're Not Drinking Enough                                   SR0000059611                 UMG RECORDINGS, INC.
490   Eminem                             '97 Bonnie & Clyde                                           SR0000262686                 UMG RECORDINGS, INC.
491   Eminem                             As The World Turns                                           SR0000262686                 UMG RECORDINGS, INC.
492   Eminem                             Asshole                                                      SR0000735449                 UMG RECORDINGS, INC.
493   Eminem                             Baby                                                         SR0000735449                 UMG RECORDINGS, INC.
494   Eminem                             Bad Guy                                                      SR0000735449                 UMG RECORDINGS, INC.
495   Eminem                             Beautiful Pain                                               SR0000735449                 UMG RECORDINGS, INC.
496   Eminem                             Brain Damage                                                 SR0000262686; SR0000250999   UMG RECORDINGS, INC.
497   Eminem                             Brainless                                                    SR0000735449                 UMG RECORDINGS, INC.
498   Eminem                             Criminal                                                     SR0000280854; SR0000287944   UMG RECORDINGS, INC.
499   Eminem                             Cum On Everybody                                             SR0000262686                 UMG RECORDINGS, INC.
500   Eminem                             Desperation                                                  SR0000735449                 UMG RECORDINGS, INC.
501   Eminem                             Don't Front                                                  SR0000732270                 UMG RECORDINGS, INC.
502   Eminem                             Drug Ballad                                                  SR0000280854; SR0000287944   UMG RECORDINGS, INC.
503   Eminem                             Evil Twin                                                    SR0000735449                 UMG RECORDINGS, INC.
504   Eminem                             Groundhog Day                                                SR0000735449                 UMG RECORDINGS, INC.
505   Eminem                             I'm Back                                                     SR0000280854; SR0000287944   UMG RECORDINGS, INC.
506   Eminem                             I'm Shady                                                    SR0000262686                 UMG RECORDINGS, INC.
507   Eminem                             If I Had                                                     SR0000262686                 UMG RECORDINGS, INC.
508   Eminem                             Ken Kaniff                                                   SR0000262686                 UMG RECORDINGS, INC.
509   Eminem                             Kill You                                                     SR0000287944                 UMG RECORDINGS, INC.
510   Eminem                             Kim                                                          SR0000287944                 UMG RECORDINGS, INC.
511   Eminem                             Legacy                                                       SR0000735449                 UMG RECORDINGS, INC.
512   Eminem                             Lounge                                                       SR0000262686                 UMG RECORDINGS, INC.
513   Eminem                             Marshall Mathers                                             SR0000280854; SR0000287944   UMG RECORDINGS, INC.
514   Eminem                             Parking Lot                                                  SR0000735449                 UMG RECORDINGS, INC.
515   Eminem                             Public Service Announcement                                  SR0000262686                 UMG RECORDINGS, INC.
516   Eminem                             Rhyme Or Reason                                              SR0000735449                 UMG RECORDINGS, INC.
517   Eminem                             Rock Bottom                                                  SR0000262686                 UMG RECORDINGS, INC.
518   Eminem                             Role Model                                                   SR0000262686                 UMG RECORDINGS, INC.
519   Eminem                             So Far...                                                    SR0000735449                 UMG RECORDINGS, INC.
520   Eminem                             So Much Better                                               SR0000735449                 UMG RECORDINGS, INC.
521   Eminem                             Soap                                                         SR0000262686                 UMG RECORDINGS, INC.
522   Eminem                             Stan                                                         SR0000280854; SR0000287944   UMG RECORDINGS, INC.




                                                                        Page 6 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 7 of 20
                                                                              Exhibit A - Sound Recordings



      Artist                                              Track                                              Registration No.             Plaintiff
523   Eminem                                              Steve Berman                                       SR0000317924                 UMG RECORDINGS, INC.
524   Eminem                                              Stronger Than I Was                                SR0000735449                 UMG RECORDINGS, INC.
525   Eminem                                              Who Knew                                           SR0000280854; SR0000287944   UMG RECORDINGS, INC.
526   Eminem ft. Bizarre                                  Amityville                                         SR0000287944                 UMG RECORDINGS, INC.
527   Eminem ft. D12                                      Under The Influence                                SR0000280854; SR0000287944   UMG RECORDINGS, INC.
528   Eminem ft. Dr. Dre, Snoop Dogg, Xzibit, Nate Dogg   Bitch Please II                                    SR0000287944                 UMG RECORDINGS, INC.
529   Eminem ft. Kendrick Lamar                           Love Game                                          SR0000735449                 UMG RECORDINGS, INC.
530   Eminem ft. Nate Ruess                               Headlights                                         SR0000735449                 UMG RECORDINGS, INC.
531   Eminem ft. RBX, Sticky Fingaz                       Remember Me?                                       SR0000280854; SR0000287944   UMG RECORDINGS, INC.
532   Eminem ft. Royce Da 5'9''                           Bad Meets Evil                                     SR0000262686                 UMG RECORDINGS, INC.
533   Etta James                                          Boondocks                                          SR0000689346                 UMG RECORDINGS, INC.
534   Etta James                                          Champagne & Wine                                   SR0000689346                 UMG RECORDINGS, INC.
535   Etta James                                          Cigarettes & Coffee                                SR0000689346                 UMG RECORDINGS, INC.
536   Etta James                                          Dreamer                                            SR0000689346                 UMG RECORDINGS, INC.
537   Etta James                                          Groove Me                                          SR0000689346                 UMG RECORDINGS, INC.
538   Etta James                                          In The Evening                                     SR0000689346                 UMG RECORDINGS, INC.
539   Etta James                                          Let Me Down Easy                                   SR0000689346                 UMG RECORDINGS, INC.
540   Etta James                                          That’s The Chance You Take                         SR0000689346                 UMG RECORDINGS, INC.
541   Etta James                                          Too Tired                                          SR0000689346                 UMG RECORDINGS, INC.
542   Etta James                                          Welcome To The Jungle                              SR0000689346                 UMG RECORDINGS, INC.
543   Far East Movement ft. Snoop Dogg                    If I Was You (OMG)                                 SR0000664587                 UMG RECORDINGS, INC.
544   Florence + The Machine                              All This And Heaven Too                            SR0000687601                 UMG RECORDINGS, INC.
545   Florence + The Machine                              Bedroom Hymns                                      SR0000687601                 UMG RECORDINGS, INC.
546   Florence + The Machine                              Bird Song                                          SR0000637279                 UMG RECORDINGS, INC.
547   Florence + The Machine                              Bird Song Intro                                    SR0000637279                 UMG RECORDINGS, INC.
548   Florence + The Machine                              Breaking Down                                      SR0000687601                 UMG RECORDINGS, INC.
549   Florence + The Machine                              Breaking Down (Acoustic)                           SR0000687601                 UMG RECORDINGS, INC.
550   Florence + The Machine                              Caught                                             SR0000768599                 UMG RECORDINGS, INC.
551   Florence + The Machine                              Delilah                                            SR0000768602                 UMG RECORDINGS, INC.
552   Florence + The Machine                              Falling                                            SR0000637279                 UMG RECORDINGS, INC.
553   Florence + The Machine                              Ghosts                                             SR0000645045                 UMG RECORDINGS, INC.
554   Florence + The Machine                              Hardest Of Hearts                                  SR0000645045                 UMG RECORDINGS, INC.
555   Florence + The Machine                              Heartlines                                         SR0000687601                 UMG RECORDINGS, INC.
556   Florence + The Machine                              Heartlines (Acoustic)                              SR0000687601                 UMG RECORDINGS, INC.
557   Florence + The Machine                              Hiding                                             SR0000768599                 UMG RECORDINGS, INC.
558   Florence + The Machine                              How Big, How Blue, How Beautiful                   SR0000768599                 UMG RECORDINGS, INC.
559   Florence + The Machine                              Leave My Body                                      SR0000687601                 UMG RECORDINGS, INC.
560   Florence + The Machine                              Long & Lost                                        SR0000768599                 UMG RECORDINGS, INC.
561   Florence + The Machine                              Lover To Lover                                     SR0000687601                 UMG RECORDINGS, INC.
562   Florence + The Machine                              Make Up Your Mind                                  SR0000768599                 UMG RECORDINGS, INC.
563   Florence + The Machine                              Mother                                             SR0000768599                 UMG RECORDINGS, INC.
564   Florence + The Machine                              Never Let Me Go                                    SR0000687601                 UMG RECORDINGS, INC.
565   Florence + The Machine                              No Light, No Light                                 SR0000687601                 UMG RECORDINGS, INC.
566   Florence + The Machine                              Only If For A Night                                SR0000687601                 UMG RECORDINGS, INC.
567   Florence + The Machine                              Queen Of Peace                                     SR0000768599                 UMG RECORDINGS, INC.
568   Florence + The Machine                              Remain Nameless                                    SR0000687601                 UMG RECORDINGS, INC.
569   Florence + The Machine                              Seven Devils                                       SR0000687601                 UMG RECORDINGS, INC.
570   Florence + The Machine                              Shake It Out                                       SR0000687606                 UMG RECORDINGS, INC.
571   Florence + The Machine                              Shake It Out (Acoustic)                            SR0000687601                 UMG RECORDINGS, INC.
572   Florence + The Machine                              Ship To Wreck                                      SR0000768601                 UMG RECORDINGS, INC.
573   Florence + The Machine                              Spectrum                                           SR0000687601                 UMG RECORDINGS, INC.
574   Florence + The Machine                              St Jude                                            SR0000768600                 UMG RECORDINGS, INC.
575   Florence + The Machine                              Third Eye                                          SR0000768599                 UMG RECORDINGS, INC.
576   Florence + The Machine                              Various Storms & Saints                            SR0000768599                 UMG RECORDINGS, INC.
577   Florence + The Machine                              What Kind Of Man                                   SR0000759768                 UMG RECORDINGS, INC.
578   Florence + The Machine                              What The Water Gave Me                             SR0000687601                 UMG RECORDINGS, INC.
579   Florence + The Machine                              Which Witch                                        SR0000768599                 UMG RECORDINGS, INC.
580   Florida Georgia Line                                Cruise                                             SR0000708128                 UMG RECORDINGS, INC.
581   Florida Georgia Line                                Dayum, Baby                                        SR0000712829                 UMG RECORDINGS, INC.
582   Florida Georgia Line                                Get Your Shine On                                  SR0000708128                 UMG RECORDINGS, INC.
583   Florida Georgia Line                                Hell Raisin' Heat Of The Summer                    SR0000712829                 UMG RECORDINGS, INC.
584   Florida Georgia Line                                Here's To The Good Times                           SR0000712829                 UMG RECORDINGS, INC.
585   Florida Georgia Line                                It'z Just What We Do                               SR0000708128                 UMG RECORDINGS, INC.
586   Florida Georgia Line                                Party People                                       SR0000712829                 UMG RECORDINGS, INC.
587   Florida Georgia Line                                Round Here                                         SR0000712829                 UMG RECORDINGS, INC.
588   Florida Georgia Line                                Stay                                               SR0000712829                 UMG RECORDINGS, INC.
589   Florida Georgia Line                                Tell Me How You Like It                            SR0000708128                 UMG RECORDINGS, INC.
590   Florida Georgia Line                                Tip It Back                                        SR0000708128                 UMG RECORDINGS, INC.
591   George Strait                                       Blue Melodies                                      SR0000721937                 UMG RECORDINGS, INC.
592   George Strait                                       Give It All We Got Tonight                         SR0000712472                 UMG RECORDINGS, INC.
593   George Strait                                       I Believe                                          SR0000721937                 UMG RECORDINGS, INC.
594   George Strait                                       I Got A Car                                        SR0000721937                 UMG RECORDINGS, INC.
595   George Strait                                       I Just Can't Go On Dying Like This                 SR0000721937                 UMG RECORDINGS, INC.
596   George Strait                                       I Thought I Heard My Heart Sing                    SR0000721937                 UMG RECORDINGS, INC.
597   George Strait                                       Love Is Everything                                 SR0000721937                 UMG RECORDINGS, INC.
598   George Strait                                       Sittin' On The Fence                               SR0000721937                 UMG RECORDINGS, INC.
599   George Strait                                       That's What Breaking Hearts Do                     SR0000721937                 UMG RECORDINGS, INC.
600   George Strait                                       The Night Is Young                                 SR0000721937                 UMG RECORDINGS, INC.
601   George Strait                                       When Love Comes Around Again                       SR0000721937                 UMG RECORDINGS, INC.
602   George Strait                                       When The Credits Roll                              SR0000721937                 UMG RECORDINGS, INC.
603   George Strait                                       You Don't Know What You're Missing                 SR0000721937                 UMG RECORDINGS, INC.
604   Ghostface Killah ft. Amy Winehouse                  You Know I'm No Good                               SR0000403986                 UMG RECORDINGS, INC.
605   Glenn Frey                                          Brave New World                                    SR0000143984                 UMG RECORDINGS, INC.
606   Glenn Frey                                          Call On Me (Theme From "South Of Sunset")          SR0000191187                 UMG RECORDINGS, INC.
607   Glenn Frey                                          Common Ground                                      SR0000191187                 UMG RECORDINGS, INC.
608   Glenn Frey                                          I've Got Mine                                      SR0000143984                 UMG RECORDINGS, INC.
609   Glenn Frey                                          Part Of Me, Part Of You                            SR0000130891                 UMG RECORDINGS, INC.




                                                                                        Page 7 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 8 of 20
                                                         Exhibit A - Sound Recordings



      Artist                       Track                                                   Registration No.             Plaintiff
610   Glenn Frey                   Rising Sun                                              SR0000143984                 UMG RECORDINGS, INC.
611   Glenn Frey                   River Of Dreams                                         SR0000143984                 UMG RECORDINGS, INC.
612   Glenn Frey                   Sexy Girl                                               SR0000056451                 UMG RECORDINGS, INC.
613   Glenn Frey                   Soul Searchin'                                          SR0000097838                 UMG RECORDINGS, INC.
614   Glenn Frey                   This Way To Happiness                                   SR0000191187                 UMG RECORDINGS, INC.
615   Glenn Frey                   True Love                                               SR0000094352                 UMG RECORDINGS, INC.
616   Glenn Frey                   Who's Been Sleeping In My Bed                           SR0000191187                 UMG RECORDINGS, INC.
617   Glenn Frey                   You Belong To The City                                  SR0000079195                 UMG RECORDINGS, INC.
618   Gotye                        Dig Your Own Hole                                       SR0000692982                 UMG RECORDINGS, INC.
619   Guns N' Roses                14 Years                                                SR0000134648                 UMG RECORDINGS, INC.
620   Guns N' Roses                Ain't It Fun                                            SR0000172390                 UMG RECORDINGS, INC.
621   Guns N' Roses                Anything Goes                                           SR0000085358                 UMG RECORDINGS, INC.
622   Guns N' Roses                Attitude                                                SR0000172390                 UMG RECORDINGS, INC.
623   Guns N' Roses                Back Off Bitch                                          SR0000134647                 UMG RECORDINGS, INC.
624   Guns N' Roses                Bad Apples                                              SR0000134647; SRu000206052   UMG RECORDINGS, INC.
625   Guns N' Roses                Bad Obsession                                           SR0000134647                 UMG RECORDINGS, INC.
626   Guns N' Roses                Better                                                  SR0000622777                 UMG RECORDINGS, INC.
627   Guns N' Roses                Black Leather                                           SR0000172390                 UMG RECORDINGS, INC.
628   Guns N' Roses                Breakdown                                               SR0000134648                 UMG RECORDINGS, INC.
629   Guns N' Roses                Buick Makane / Big Dumb Sex                             SR0000172390                 UMG RECORDINGS, INC.
630   Guns N' Roses                Catcher In The Rye                                      SR0000622777                 UMG RECORDINGS, INC.
631   Guns N' Roses                Chinese Democracy                                       SR0000622777                 UMG RECORDINGS, INC.
632   Guns N' Roses                Civil War                                               SR0000134648                 UMG RECORDINGS, INC.
633   Guns N' Roses                Coma                                                    SR0000134647                 UMG RECORDINGS, INC.
634   Guns N' Roses                Don't Cry                                               SR0000134647                 UMG RECORDINGS, INC.
635   Guns N' Roses                Don't Damn Me                                           SR0000134647                 UMG RECORDINGS, INC.
636   Guns N' Roses                Double Talkin' Jive                                     SR0000134647                 UMG RECORDINGS, INC.
637   Guns N' Roses                Down On The Farm                                        SR0000172390                 UMG RECORDINGS, INC.
638   Guns N' Roses                Dust N' Bones                                           SR0000134647                 UMG RECORDINGS, INC.
639   Guns N' Roses                Estranged                                               SR0000134648                 UMG RECORDINGS, INC.
640   Guns N' Roses                Garden Of Eden                                          SR0000134647                 UMG RECORDINGS, INC.
641   Guns N' Roses                Get In The Ring                                         SR0000134648                 UMG RECORDINGS, INC.
642   Guns N' Roses                Hair Of The Dog                                         SR0000172390                 UMG RECORDINGS, INC.
643   Guns N' Roses                Human Being                                             SR0000172390                 UMG RECORDINGS, INC.
644   Guns N' Roses                I Don't Care About You / Look At Your Game, Girl        SR0000172390                 UMG RECORDINGS, INC.
645   Guns N' Roses                I.R.S.                                                  SR0000622777                 UMG RECORDINGS, INC.
646   Guns N' Roses                If The World                                            SR0000622777                 UMG RECORDINGS, INC.
647   Guns N' Roses                It's So Easy                                            SR0000085358                 UMG RECORDINGS, INC.
648   Guns N' Roses                Knockin' On Heaven's Door                               SR0000134648                 UMG RECORDINGS, INC.
649   Guns N' Roses                Live And Let Die [Edited Master]                        SR0000134647                 UMG RECORDINGS, INC.
650   Guns N' Roses                Locomotive (Complicity)                                 SR0000134648                 UMG RECORDINGS, INC.
651   Guns N' Roses                Madagascar                                              SR0000622777                 UMG RECORDINGS, INC.
652   Guns N' Roses                Mr. Brownstone                                          SR0000085358                 UMG RECORDINGS, INC.
653   Guns N' Roses                My Michelle                                             SR0000085358                 UMG RECORDINGS, INC.
654   Guns N' Roses                My World                                                SR0000134648                 UMG RECORDINGS, INC.
655   Guns N' Roses                New Rose                                                SR0000172390                 UMG RECORDINGS, INC.
656   Guns N' Roses                Nightrain                                               SR0000085358                 UMG RECORDINGS, INC.
657   Guns N' Roses                November Rain                                           SR0000134647                 UMG RECORDINGS, INC.
658   Guns N' Roses                Out Ta Get Me                                           SR0000085358                 UMG RECORDINGS, INC.
659   Guns N' Roses                Patience                                                SR0000101117                 UMG RECORDINGS, INC.
660   Guns N' Roses                Perfect Crime                                           SR0000134647                 UMG RECORDINGS, INC.
661   Guns N' Roses                Pretty Tied Up (The Perils Of Rock N' Roll Decadence)   SR0000134648                 UMG RECORDINGS, INC.
662   Guns N' Roses                Prostitute                                              SR0000622777                 UMG RECORDINGS, INC.
663   Guns N' Roses                Raw Power                                               SR0000172390                 UMG RECORDINGS, INC.
664   Guns N' Roses                Riad N' The Bedouins                                    SR0000622777                 UMG RECORDINGS, INC.
665   Guns N' Roses                Right Next Door To Hell                                 SR0000134647                 UMG RECORDINGS, INC.
666   Guns N' Roses                Rocket Queen                                            SR0000085358                 UMG RECORDINGS, INC.
667   Guns N' Roses                Scraped                                                 SR0000622777                 UMG RECORDINGS, INC.
668   Guns N' Roses                Shackler's Revenge                                      SR0000622777                 UMG RECORDINGS, INC.
669   Guns N' Roses                Shotgun Blues                                           SR0000134648                 UMG RECORDINGS, INC.
670   Guns N' Roses                Since I Don't Have You                                  SR0000172390                 UMG RECORDINGS, INC.
671   Guns N' Roses                So Fine                                                 SR0000134648                 UMG RECORDINGS, INC.
672   Guns N' Roses                Sorry                                                   SR0000622777                 UMG RECORDINGS, INC.
673   Guns N' Roses                Street Of Dreams                                        SR0000622777                 UMG RECORDINGS, INC.
674   Guns N' Roses                Sweet Child O' Mine                                     SR0000085358                 UMG RECORDINGS, INC.
675   Guns N' Roses                The Garden                                              SR0000134647                 UMG RECORDINGS, INC.
676   Guns N' Roses                There Was A Time                                        SR0000622777                 UMG RECORDINGS, INC.
677   Guns N' Roses                Think About You                                         SR0000085358                 UMG RECORDINGS, INC.
678   Guns N' Roses                This I Love                                             SR0000622777                 UMG RECORDINGS, INC.
679   Guns N' Roses                Welcome To The Jungle                                   SR0000085358                 UMG RECORDINGS, INC.
680   Guns N' Roses                Yesterdays                                              SR0000134648                 UMG RECORDINGS, INC.
681   Guns N' Roses                You Ain't The First                                     SR0000134647                 UMG RECORDINGS, INC.
682   Guns N' Roses                You Can't Put Your Arms Around A Memory                 SR0000172390                 UMG RECORDINGS, INC.
683   Guns N' Roses                You Could Be Mine                                       SR0000134648                 UMG RECORDINGS, INC.
684   Guns N' Roses                You're Crazy                                            SR0000085358                 UMG RECORDINGS, INC.
685   Iggy Azalea                  100                                                     SR0000748652                 UMG RECORDINGS, INC.
686   Iggy Azalea                  Bounce                                                  SR0000733363                 UMG RECORDINGS, INC.
687   Iggy Azalea                  Don't Need Y'all                                        SR0000748652                 UMG RECORDINGS, INC.
688   Iggy Azalea                  Fuck Love                                               SR0000748652                 UMG RECORDINGS, INC.
689   Iggy Azalea                  Goddess                                                 SR0000748652                 UMG RECORDINGS, INC.
690   Iggy Azalea                  Impossible Is Nothing                                   SR0000748652                 UMG RECORDINGS, INC.
691   Iggy Azalea                  Just Askin'                                             SR0000748652                 UMG RECORDINGS, INC.
692   Iggy Azalea                  New Bitch                                               SR0000748652                 UMG RECORDINGS, INC.
693   Iggy Azalea                  Rolex                                                   SR0000748652                 UMG RECORDINGS, INC.
694   Iggy Azalea                  Walk The Line                                           SR0000748652                 UMG RECORDINGS, INC.
695   Iggy Azalea ft. Charli XCX   Fancy                                                   SR0000748651                 UMG RECORDINGS, INC.
696   Iggy Azalea ft. Mavado       Lady Patra                                              SR0000748652                 UMG RECORDINGS, INC.




                                                                   Page 8 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 9 of 20
                                                     Exhibit A - Sound Recordings



      Artist                     Track                                              Registration No.   Plaintiff
697   Iggy Azalea ft. Rita Ora   Black Widow                                        SR0000748652       UMG RECORDINGS, INC.
698   Iggy Azalea ft. T.I.       Change Your Life                                   SR0000733363       UMG RECORDINGS, INC.
699   Imagine Dragons            Amsterdam                                          SR0000707482       UMG RECORDINGS, INC.
700   Imagine Dragons            Battle Cry                                         SR0000745068       UMG RECORDINGS, INC.
701   Imagine Dragons            Bleeding Out                                       SR0000707482       UMG RECORDINGS, INC.
702   Imagine Dragons            Cha-Ching (Till We Grow Older)                     SR0000706681       UMG RECORDINGS, INC.
703   Imagine Dragons            Cover Up                                           SR0000717800       UMG RECORDINGS, INC.
704   Imagine Dragons            Dream                                              SR0000791028       UMG RECORDINGS, INC.
705   Imagine Dragons            Every Night                                        SR0000707482       UMG RECORDINGS, INC.
706   Imagine Dragons            Friction                                           SR0000791028       UMG RECORDINGS, INC.
707   Imagine Dragons            Gold                                               SR0000791030       UMG RECORDINGS, INC.
708   Imagine Dragons            Hear Me                                            SR0000707482       UMG RECORDINGS, INC.
709   Imagine Dragons            Hopeless Opus                                      SR0000791028       UMG RECORDINGS, INC.
710   Imagine Dragons            I Bet My Life                                      SR0000752778       UMG RECORDINGS, INC.
711   Imagine Dragons            I Don't Mind                                       SR0000717800       UMG RECORDINGS, INC.
712   Imagine Dragons            I’m So Sorry                                       SR0000791028       UMG RECORDINGS, INC.
713   Imagine Dragons            It Comes Back To You                               SR0000791028       UMG RECORDINGS, INC.
714   Imagine Dragons            Monster                                            SR0000730378       UMG RECORDINGS, INC.
715   Imagine Dragons            Nothing Left To Say / Rocks                        SR0000707482       UMG RECORDINGS, INC.
716   Imagine Dragons            On Top Of The World                                SR0000695196       UMG RECORDINGS, INC.
717   Imagine Dragons            Polaroid                                           SR0000791028       UMG RECORDINGS, INC.
718   Imagine Dragons            Release                                            SR0000791028       UMG RECORDINGS, INC.
719   Imagine Dragons            Second Chances                                     SR0000791028       UMG RECORDINGS, INC.
720   Imagine Dragons            Shots                                              SR0000791029       UMG RECORDINGS, INC.
721   Imagine Dragons            Smoke And Mirrors                                  SR0000791028       UMG RECORDINGS, INC.
722   Imagine Dragons            Summer                                             SR0000791028       UMG RECORDINGS, INC.
723   Imagine Dragons            The Fall                                           SR0000791028       UMG RECORDINGS, INC.
724   Imagine Dragons            The Unknown                                        SR0000791028       UMG RECORDINGS, INC.
725   Imagine Dragons            Thief                                              SR0000791028       UMG RECORDINGS, INC.
726   Imagine Dragons            Tiptoe                                             SR0000707482       UMG RECORDINGS, INC.
727   Imagine Dragons            Trouble                                            SR0000791028       UMG RECORDINGS, INC.
728   Imagine Dragons            Underdog                                           SR0000707482       UMG RECORDINGS, INC.
729   Imagine Dragons            Warriors                                           SR0000750136       UMG RECORDINGS, INC.
730   Imagine Dragons            Who We Are                                         SR0000743413       UMG RECORDINGS, INC.
731   India.Arie                 Always In My Head                                  SR0000295599       UMG RECORDINGS, INC.
732   India.Arie                 Back To The Middle                                 SR0000295599       UMG RECORDINGS, INC.
733   India.Arie                 Beautiful                                          SR0000295599       UMG RECORDINGS, INC.
734   India.Arie                 Brown Skin                                         SR0000295599       UMG RECORDINGS, INC.
735   India.Arie                 I See God In You                                   SR0000295599       UMG RECORDINGS, INC.
736   India.Arie                 Interlude                                          SR0000295599       UMG RECORDINGS, INC.
737   India.Arie                 Intro                                              SR0000295599       UMG RECORDINGS, INC.
738   India.Arie                 Nature                                             SR0000295599       UMG RECORDINGS, INC.
739   India.Arie                 Outro                                              SR0000295599       UMG RECORDINGS, INC.
740   India.Arie                 Part Of My Life                                    SR0000295599       UMG RECORDINGS, INC.
741   India.Arie                 Promises                                           SR0000295599       UMG RECORDINGS, INC.
742   India.Arie                 Ready For Love                                     SR0000295599       UMG RECORDINGS, INC.
743   India.Arie                 Simple                                             SR0000295599       UMG RECORDINGS, INC.
744   India.Arie                 Strength Courage & Wisdom                          SR0000295599       UMG RECORDINGS, INC.
745   Jamey Johnson              By The Seat Of Your Pants                          SR0000661553       UMG RECORDINGS, INC.
746   Jamey Johnson              California Riots                                   SR0000661553       UMG RECORDINGS, INC.
747   Jamey Johnson              Can't Cash My Checks                               SR0000661553       UMG RECORDINGS, INC.
748   Jamey Johnson              Cover Your Eyes                                    SR0000661553       UMG RECORDINGS, INC.
749   Jamey Johnson              Dog In The Yard                                    SR0000661553       UMG RECORDINGS, INC.
750   Jamey Johnson              Don't Touch Me                                     SR0000710037       UMG RECORDINGS, INC.
751   Jamey Johnson              Even The Skies Are Blue                            SR0000661553       UMG RECORDINGS, INC.
752   Jamey Johnson              For The Good Times                                 SR0000661553       UMG RECORDINGS, INC.
753   Jamey Johnson              Front Porch Swing Afternoon                        SR0000661553       UMG RECORDINGS, INC.
754   Jamey Johnson              Good Morning Sunrise                               SR0000661553       UMG RECORDINGS, INC.
755   Jamey Johnson              Good Times Ain't What They Used To Be              SR0000661553       UMG RECORDINGS, INC.
756   Jamey Johnson              Heartache                                          SR0000661553       UMG RECORDINGS, INC.
757   Jamey Johnson              Heaven Bound                                       SR0000661553       UMG RECORDINGS, INC.
758   Jamey Johnson              I Don't Do Windows                                 SR0000710037       UMG RECORDINGS, INC.
759   Jamey Johnson              I Fall To Pieces                                   SR0000710037       UMG RECORDINGS, INC.
760   Jamey Johnson              I Remember You                                     SR0000661553       UMG RECORDINGS, INC.
761   Jamey Johnson              I'd Fight The World                                SR0000710037       UMG RECORDINGS, INC.
762   Jamey Johnson              Lonely At The Top                                  SR0000661553       UMG RECORDINGS, INC.
763   Jamey Johnson              Love Makes A Fool Of Us All                        SR0000710037       UMG RECORDINGS, INC.
764   Jamey Johnson              Macon                                              SR0000659169       UMG RECORDINGS, INC.
765   Jamey Johnson              Make The World Go Away                             SR0000710037       UMG RECORDINGS, INC.
766   Jamey Johnson              Mental Revenge                                     SR0000661553       UMG RECORDINGS, INC.
767   Jamey Johnson              My Way To You                                      SR0000634236       UMG RECORDINGS, INC.
768   Jamey Johnson              Playing The Part                                   SR0000661553       UMG RECORDINGS, INC.
769   Jamey Johnson              Poor Man Blues                                     SR0000661553       UMG RECORDINGS, INC.
770   Jamey Johnson              Set 'Em Up Joe                                     SR0000661553       UMG RECORDINGS, INC.
771   Jamey Johnson              She'll Be Back                                     SR0000710037       UMG RECORDINGS, INC.
772   Jamey Johnson              Thankful For The Rain                              SR0000661553       UMG RECORDINGS, INC.
773   Jamey Johnson              That's How I Don't Love You                        SR0000661553       UMG RECORDINGS, INC.
774   Jamey Johnson              That's Why I Write Songs                           SR0000661553       UMG RECORDINGS, INC.
775   Jamey Johnson              The Eagle                                          SR0000710037       UMG RECORDINGS, INC.
776   Jamey Johnson              The Guitar Song                                    SR0000661553       UMG RECORDINGS, INC.
777   Jamey Johnson              This Ain't My First Rodeo                          SR0000710037       UMG RECORDINGS, INC.
778   Jamey Johnson              Would These Arms Be In Your Way                    SR0000710037       UMG RECORDINGS, INC.
779   Jamey Johnson              You Wouldn't Know Love                             SR0000710037       UMG RECORDINGS, INC.
780   Janet Jackson              Control                                            SR0000069529       UMG RECORDINGS, INC.
781   Janet Jackson              Funny How Time Flies (When You're Having Fun)      SR0000069529       UMG RECORDINGS, INC.
782   Janet Jackson              He Doesn't Know I'm Alive                          SR0000069529       UMG RECORDINGS, INC.
783   Janet Jackson              Let's Wait Awhile                                  SR0000069529       UMG RECORDINGS, INC.




                                                              Page 9 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 10 of 20
                                                       Exhibit A - Sound Recordings



      Artist                       Track                                              Registration No.   Plaintiff
784   Janet Jackson                Nasty                                              SR0000069529       UMG RECORDINGS, INC.
785   Janet Jackson                The Pleasure Principle                             SR0000069529       UMG RECORDINGS, INC.
786   Janet Jackson                What Have You Done For Me Lately                   SR0000069529       UMG RECORDINGS, INC.
787   Janet Jackson                When I Think Of You                                SR0000069529       UMG RECORDINGS, INC.
788   Janet Jackson                You Can Be Mine                                    SR0000069529       UMG RECORDINGS, INC.
789   Jeezy                        All There                                          SR0000782432       UMG RECORDINGS, INC.
790   Jeezy                        Going Crazy                                        SR0000782433       UMG RECORDINGS, INC.
791   Jeezy                        Goldmine                                           SR0000782436       UMG RECORDINGS, INC.
792   Jeezy                        In The Air                                         SR0000782431       UMG RECORDINGS, INC.
793   Jeezy                        It Is What It Is                                   SR0000782431       UMG RECORDINGS, INC.
794   Jeezy                        Let Em Know                                        SR0000779314       UMG RECORDINGS, INC.
795   Jeezy                        Like That                                          SR0000782431       UMG RECORDINGS, INC.
796   Jeezy                        Never Settle                                       SR0000782431       UMG RECORDINGS, INC.
797   Jeezy                        Pretty Diamonds                                    SR0000782431       UMG RECORDINGS, INC.
798   Jeezy                        Recipe                                             SR0000782431       UMG RECORDINGS, INC.
799   Jeezy                        Sexé                                               SR0000782431       UMG RECORDINGS, INC.
800   Jeezy                        So What                                            SR0000782431       UMG RECORDINGS, INC.
801   Jeezy                        U Kno It                                           SR0000782431       UMG RECORDINGS, INC.
802   Jeezy                        Where It At                                        SR0000782431       UMG RECORDINGS, INC.
803   Jennifer Lopez               (What Is) LOVE?                                    SR0000676979       UMG RECORDINGS, INC.
804   Jennifer Lopez               Charge Me Up                                       SR0000676979       UMG RECORDINGS, INC.
805   Jennifer Lopez               Everybody's Girl                                   SR0000676979       UMG RECORDINGS, INC.
806   Jennifer Lopez               Good Hit                                           SR0000676979       UMG RECORDINGS, INC.
807   Jennifer Lopez               Hypnotico                                          SR0000676979       UMG RECORDINGS, INC.
808   Jennifer Lopez               Invading My Mind                                   SR0000676979       UMG RECORDINGS, INC.
809   Jennifer Lopez               One Love                                           SR0000676979       UMG RECORDINGS, INC.
810   Jennifer Lopez               Run The World                                      SR0000676979       UMG RECORDINGS, INC.
811   Jennifer Lopez               Starting Over                                      SR0000676979       UMG RECORDINGS, INC.
812   Jennifer Lopez               Take Care                                          SR0000676979       UMG RECORDINGS, INC.
813   Jennifer Lopez               Until It Beats No More                             SR0000676979       UMG RECORDINGS, INC.
814   Jennifer Lopez               Villain                                            SR0000676979       UMG RECORDINGS, INC.
815   Jennifer Lopez ft. Pitbull   On The Floor                                       SR0000676979       UMG RECORDINGS, INC.
816   Jennifer Lopez ft. Pitbull   Ven a Bailar (On The Floor)                        SR0000676980       UMG RECORDINGS, INC.
817   Jessie J                     Abracadabra                                        SR0000674861       UMG RECORDINGS, INC.
818   Jessie J                     Big White Room                                     SR0000674861       UMG RECORDINGS, INC.
819   Jessie J                     Casualty Of Love                                   SR0000674864       UMG RECORDINGS, INC.
820   Jessie J                     Do It Like A Dude                                  SR0000670276       UMG RECORDINGS, INC.
821   Jessie J                     I Need This                                        SR0000674861       UMG RECORDINGS, INC.
822   Jessie J                     L.O.V.E.                                           SR0000674861       UMG RECORDINGS, INC.
823   Jessie J                     LaserLight                                         SR0000689415       UMG RECORDINGS, INC.
824   Jessie J                     Mamma Knows Best                                   SR0000674861       UMG RECORDINGS, INC.
825   Jessie J                     My Shadow                                          SR0000689415       UMG RECORDINGS, INC.
826   Jessie J                     Nobody's Perfect                                   SR0000674861       UMG RECORDINGS, INC.
827   Jessie J                     Price Tag                                          SR0000674863       UMG RECORDINGS, INC.
828   Jessie J                     Rainbow                                            SR0000674861       UMG RECORDINGS, INC.
829   Jessie J                     Stand Up                                           SR0000674861       UMG RECORDINGS, INC.
830   Jessie J                     Who's Laughing Now                                 SR0000674861       UMG RECORDINGS, INC.
831   Jimmy Eat World              Action Needs An Audience                           SR0000663718       UMG RECORDINGS, INC.
832   Jimmy Eat World              Coffee And Cigarettes                              SR0000663718       UMG RECORDINGS, INC.
833   Jimmy Eat World              Cut                                                SR0000663718       UMG RECORDINGS, INC.
834   Jimmy Eat World              Evidence                                           SR0000663718       UMG RECORDINGS, INC.
835   Jimmy Eat World              Heart Is Hard To Find                              SR0000663718       UMG RECORDINGS, INC.
836   Jimmy Eat World              Higher Devotion                                    SR0000663718       UMG RECORDINGS, INC.
837   Jimmy Eat World              Littlething                                        SR0000663718       UMG RECORDINGS, INC.
838   Jimmy Eat World              Mixtape                                            SR0000663718       UMG RECORDINGS, INC.
839   Jimmy Eat World              Movielike                                          SR0000663718       UMG RECORDINGS, INC.
840   Jimmy Eat World              My Best Theory                                     SR0000663719       UMG RECORDINGS, INC.
841   Jimmy Eat World              Stop                                               SR0000663718       UMG RECORDINGS, INC.
842   Justin Bieber                All Bad                                            SR0000733273       UMG RECORDINGS, INC.
843   Justin Bieber                All In It                                          SR0000775670       UMG RECORDINGS, INC.
844   Justin Bieber                All That Matters                                   SR0000735592       UMG RECORDINGS, INC.
845   Justin Bieber                Bad Day                                            SR0000732686       UMG RECORDINGS, INC.
846   Justin Bieber                Been You                                           SR0000775670       UMG RECORDINGS, INC.
847   Justin Bieber                Change Me                                          SR0000736138       UMG RECORDINGS, INC.
848   Justin Bieber                Children                                           SR0000775670       UMG RECORDINGS, INC.
849   Justin Bieber                Company                                            SR0000775670       UMG RECORDINGS, INC.
850   Justin Bieber                Confident                                          SR0000736094       UMG RECORDINGS, INC.
851   Justin Bieber                Favorite Girl (Live)                               SR0000669536       UMG RECORDINGS, INC.
852   Justin Bieber                Get Used To It                                     SR0000775670       UMG RECORDINGS, INC.
853   Justin Bieber                Heartbreaker                                       SR0000735590       UMG RECORDINGS, INC.
854   Justin Bieber                Hit The Ground                                     SR0000775670       UMG RECORDINGS, INC.
855   Justin Bieber                Hold Tight                                         SR0000735587       UMG RECORDINGS, INC.
856   Justin Bieber                Home To Mama                                       SR0000756921       UMG RECORDINGS, INC.
857   Justin Bieber                I'll Show You                                      SR0000775672       UMG RECORDINGS, INC.
858   Justin Bieber                Kiss And Tell                                      SR0000647976       UMG RECORDINGS, INC.
859   Justin Bieber                Life Is Worth Living                               SR0000775670       UMG RECORDINGS, INC.
860   Justin Bieber                Love Me Like You Do                                SR0000702902       UMG RECORDINGS, INC.
861   Justin Bieber                Love Yourself                                      SR0000775671       UMG RECORDINGS, INC.
862   Justin Bieber                Mark My Words                                      SR0000775670       UMG RECORDINGS, INC.
863   Justin Bieber                No Pressure                                        SR0000775670       UMG RECORDINGS, INC.
864   Justin Bieber                No Sense                                           SR0000775670       UMG RECORDINGS, INC.
865   Justin Bieber                One Life                                           SR0000736955       UMG RECORDINGS, INC.
866   Justin Bieber                One Time                                           SR0000634194       UMG RECORDINGS, INC.
867   Justin Bieber                Pray                                               SR0000669536       UMG RECORDINGS, INC.
868   Justin Bieber                Purpose                                            SR0000775670       UMG RECORDINGS, INC.
869   Justin Bieber                Recovery                                           SR0000732645       UMG RECORDINGS, INC.
870   Justin Bieber                Roller Coaster                                     SR0000736131       UMG RECORDINGS, INC.




                                                               Page 10 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 11 of 20
                                                                   Exhibit A - Sound Recordings



      Artist                                Track                                                 Registration No.             Plaintiff
871   Justin Bieber                         Someday At Christmas                                  SR0000704701                 UMG RECORDINGS, INC.
872   Justin Bieber                         Sorry                                                 SR0000775673                 UMG RECORDINGS, INC.
873   Justin Bieber                         Swap It Out                                           SR0000736955                 UMG RECORDINGS, INC.
874   Justin Bieber                         The Feeling                                           SR0000775670                 UMG RECORDINGS, INC.
875   Justin Bieber                         The Most                                              SR0000775670                 UMG RECORDINGS, INC.
876   Justin Bieber                         Trust                                                 SR0000775670                 UMG RECORDINGS, INC.
877   Justin Bieber                         We Are                                                SR0000775670                 UMG RECORDINGS, INC.
878   Justin Bieber                         What Do You Mean?                                     SR0000773004                 UMG RECORDINGS, INC.
879   Justin Bieber                         What Do You Mean? (Remix)                             SR0000777911                 UMG RECORDINGS, INC.
880   Justin Bieber ft. Big Sean            Memphis                                               SR0000736955                 UMG RECORDINGS, INC.
881   Justin Bieber ft. Future              What's Hatnin'                                        SR0000736955                 UMG RECORDINGS, INC.
882   Justin Bieber ft. Lil Wayne           Backpack                                              SR0000736955                 UMG RECORDINGS, INC.
883   Justin Bieber ft. R. Kelly            PYD                                                   SR0000733727                 UMG RECORDINGS, INC.
884   Justin Bieber ft. Usher               Somebody To Love                                      SR0000671626                 UMG RECORDINGS, INC.
885   Kanye West                            30 Hours                                              SR0000779225                 UMG RECORDINGS, INC.
886   Kanye West                            Addiction                                             SR0000372867                 UMG RECORDINGS, INC.
887   Kanye West                            All Day                                               SR0000800808                 UMG RECORDINGS, INC.
888   Kanye West                            Black Skinhead                                        SR0000724178                 UMG RECORDINGS, INC.
889   Kanye West                            Blood On The Leaves                                   SR0000724178                 UMG RECORDINGS, INC.
890   Kanye West                            Can't Tell Me Nothing                                 SR0000615020                 UMG RECORDINGS, INC.
891   Kanye West                            Celebration                                           SR0000372867                 UMG RECORDINGS, INC.
892   Kanye West                            Facts (Charlie Heat Version)                          SR0000779225                 UMG RECORDINGS, INC.
893   Kanye West                            Fade                                                  SR0000779225                 UMG RECORDINGS, INC.
894   Kanye West                            Family Business                                       SR0000347391                 UMG RECORDINGS, INC.
895   Kanye West                            Famous                                                SR0000779225                 UMG RECORDINGS, INC.
896   Kanye West                            Father Stretch My Hands Pt. 1                         SR0000779225                 UMG RECORDINGS, INC.
897   Kanye West                            Feedback                                              SR0000779225                 UMG RECORDINGS, INC.
898   Kanye West                            Flashing Lights                                       SR0000615020                 UMG RECORDINGS, INC.
899   Kanye West                            FML                                                   SR0000779225                 UMG RECORDINGS, INC.
900   Kanye West                            Frank's Track                                         SR0000779225                 UMG RECORDINGS, INC.
901   Kanye West                            Freestyle 4                                           SR0000779225                 UMG RECORDINGS, INC.
902   Kanye West                            Good Life                                             SR0000615020                 UMG RECORDINGS, INC.
903   Kanye West                            Guilt Trip                                            SR0000724178                 UMG RECORDINGS, INC.
904   Kanye West                            Heartless                                             SR0000620204                 UMG RECORDINGS, INC.
905   Kanye West                            Hey Mama                                              SR0000372867                 UMG RECORDINGS, INC.
906   Kanye West                            Highlights                                            SR0000779225                 UMG RECORDINGS, INC.
907   Kanye West                            Hold My Liquor                                        SR0000724178                 UMG RECORDINGS, INC.
908   Kanye West                            I Am A God                                            SR0000724178                 UMG RECORDINGS, INC.
909   Kanye West                            I Love Kanye                                          SR0000779225                 UMG RECORDINGS, INC.
910   Kanye West                            I'm In It                                             SR0000724178                 UMG RECORDINGS, INC.
911   Kanye West                            Jesus Walks                                           SR0000347391                 UMG RECORDINGS, INC.
912   Kanye West                            Late                                                  SR0000372867                 UMG RECORDINGS, INC.
913   Kanye West                            Love Lockdown                                         SR0000618708                 UMG RECORDINGS, INC.
914   Kanye West                            Low Lights                                            SR0000779225                 UMG RECORDINGS, INC.
915   Kanye West                            New Slaves                                            SR0000724178                 UMG RECORDINGS, INC.
916   Kanye West                            No More Parties In LA                                 SR0000779225                 UMG RECORDINGS, INC.
917   Kanye West                            On Sight                                              SR0000724178                 UMG RECORDINGS, INC.
918   Kanye West                            Pt. 2                                                 SR0000779225                 UMG RECORDINGS, INC.
919   Kanye West                            Real Friends                                          SR0000779225                 UMG RECORDINGS, INC.
920   Kanye West                            Roses                                                 SR0000372867                 UMG RECORDINGS, INC.
921   Kanye West                            Saint Pablo                                           SR0000779240                 UMG RECORDINGS, INC.
922   Kanye West                            School Spirit Skit 2                                  SR0000347391                 UMG RECORDINGS, INC.
923   Kanye West                            Send It Up                                            SR0000724178                 UMG RECORDINGS, INC.
924   Kanye West                            Siiiiiiiiilver Surffffeeeeer Intermission             SR0000779225                 UMG RECORDINGS, INC.
925   Kanye West                            Skit #1 (Kanye West/Late Registration)                SR0000372867                 UMG RECORDINGS, INC.
926   Kanye West                            Skit #2 (Kanye West/Late Registration)                SR0000372867                 UMG RECORDINGS, INC.
927   Kanye West                            Skit #4 (Kanye West/Late Registration)                SR0000372867                 UMG RECORDINGS, INC.
928   Kanye West                            The New Workout Plan                                  SR0000347391                 UMG RECORDINGS, INC.
929   Kanye West                            Through The Wire                                      SR0000343120                 UMG RECORDINGS, INC.
930   Kanye West                            Ultralight Beam                                       SR0000779225                 UMG RECORDINGS, INC.
931   Kanye West                            Wake Up Mr. West                                      SR0000372867                 UMG RECORDINGS, INC.
932   Kanye West                            Waves                                                 SR0000779225                 UMG RECORDINGS, INC.
933   Kanye West                            Wolves                                                SR0000779225                 UMG RECORDINGS, INC.
934   Kanye West ft. Adam Levine            Heard 'Em Say                                         SR0000380526; SR0000372867   UMG RECORDINGS, INC.
935   Kanye West ft. Brandy                 Bring Me Down                                         SR0000372867                 UMG RECORDINGS, INC.
936   Kanye West ft. Chris Martin           Homecoming                                            SR0000615020                 UMG RECORDINGS, INC.
937   Kanye West ft. Common                 My Way Home                                           SR0000372867                 UMG RECORDINGS, INC.
938   Kanye West ft. Consequence, Cam'Ron   Gone                                                  SR0000372867; SRu000587811   UMG RECORDINGS, INC.
939   Kanye West ft. Jamie Foxx             Gold Digger                                           SR0000377885                 UMG RECORDINGS, INC.
940   Kanye West ft. Lupe Fiasco            Touch The Sky                                         SR0000380526; SR0000372867   UMG RECORDINGS, INC.
941   Kanye West ft. Nas, Really Doe        We Major                                              SR0000372867                 UMG RECORDINGS, INC.
942   Kanye West ft. Paul Wall, GLC         Drive Slow                                            SR0000372867                 UMG RECORDINGS, INC.
943   Kanye West ft. Syleena Johnson        All Falls Down                                        SR0000347391                 UMG RECORDINGS, INC.
944   Kanye West ft. The Game               Crack Music                                           SR0000372867                 UMG RECORDINGS, INC.
945   Kanye West ft. Young Jeezy            Amazing                                               SR0000620203                 UMG RECORDINGS, INC.
946   Kendrick Lamar                        Alright                                               SR0000767371                 UMG RECORDINGS, INC.
947   Kendrick Lamar                        Complexion (A Zulu Love)                              SR0000767371                 UMG RECORDINGS, INC.
948   Kendrick Lamar                        For Free? (interlude)                                 SR0000767371                 UMG RECORDINGS, INC.
949   Kendrick Lamar                        For Sale? (interlude)                                 SR0000767371                 UMG RECORDINGS, INC.
950   Kendrick Lamar                        Hood Politics                                         SR0000767371                 UMG RECORDINGS, INC.
951   Kendrick Lamar                        How Much A Dollar Cost                                SR0000767371                 UMG RECORDINGS, INC.
952   Kendrick Lamar                        i                                                     SR0000767371                 UMG RECORDINGS, INC.
953   Kendrick Lamar                        Institutionalized                                     SR0000767371                 UMG RECORDINGS, INC.
954   Kendrick Lamar                        King Kunta                                            SR0000767371                 UMG RECORDINGS, INC.
955   Kendrick Lamar                        Momma                                                 SR0000767371                 UMG RECORDINGS, INC.
956   Kendrick Lamar                        Mortal Man                                            SR0000767371                 UMG RECORDINGS, INC.
957   Kendrick Lamar                        The Blacker The Berry                                 SR0000759769                 UMG RECORDINGS, INC.




                                                                             Page 11 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 12 of 20
                                                                    Exhibit A - Sound Recordings



       Artist                                  Track                                               Registration No.   Plaintiff
 958   Kendrick Lamar                          These Walls                                         SR0000767371       UMG RECORDINGS, INC.
 959   Kendrick Lamar                          u                                                   SR0000767371       UMG RECORDINGS, INC.
 960   Kendrick Lamar                          Wesley's Theory                                     SR0000767371       UMG RECORDINGS, INC.
 961   Kendrick Lamar                          You Ain't Gotta Lie (Momma Said)                    SR0000767371       UMG RECORDINGS, INC.
 962   Keri Hilson                             All The Boys                                        SR0000668317       UMG RECORDINGS, INC.
 963   Keri Hilson                             Bahm Bahm (Do It Once Again) / I Want You           SR0000668317       UMG RECORDINGS, INC.
 964   Keri Hilson                             Beautiful Mistake                                   SR0000668317       UMG RECORDINGS, INC.
 965   Keri Hilson                             Breaking Point                                      SR0000664729       UMG RECORDINGS, INC.
 966   Keri Hilson                             Fearless                                            SR0000668603       UMG RECORDINGS, INC.
 967   Keri Hilson                             Gimme What I Want                                   SR0000668317       UMG RECORDINGS, INC.
 968   Keri Hilson                             Hustler                                             SR0000668317       UMG RECORDINGS, INC.
 969   Keri Hilson                             Lose Control                                        SR0000668317       UMG RECORDINGS, INC.
 970   Keri Hilson                             Pretty Girl Rock                                    SR0000668316       UMG RECORDINGS, INC.
 971   Keri Hilson                             The Way You Love Me                                 SR0000668317       UMG RECORDINGS, INC.
 972   Keri Hilson                             Toy Soldier                                         SR0000668317       UMG RECORDINGS, INC.
 973   Keri Hilson ft. Chris Brown             One Night Stand                                     SR0000668317       UMG RECORDINGS, INC.
 974   Keri Hilson ft. J. Cole                 Buyou                                               SR0000668317       UMG RECORDINGS, INC.
 975   Keri Hilson ft. Timbaland               Lie To Me                                           SR0000668317       UMG RECORDINGS, INC.
 976   Keri Hilson ft. Timbaland               Won't Be Long                                       SR0000668317       UMG RECORDINGS, INC.
 977   Kid Cudi                                All In                                              SR0000804818       UMG RECORDINGS, INC.
 978   Kid Cudi                                Baptized In Fire                                    SR0000804821       UMG RECORDINGS, INC.
 979   Kid Cudi                                By Design                                           SR0000804818       UMG RECORDINGS, INC.
 980   Kid Cudi                                Cosmic Warrior                                      SR0000804818       UMG RECORDINGS, INC.
 981   Kid Cudi                                Dance 4 Eternity                                    SR0000804818       UMG RECORDINGS, INC.
 982   Kid Cudi                                Distant Fantasies                                   SR0000804818       UMG RECORDINGS, INC.
 983   Kid Cudi                                Does It                                             SR0000804818       UMG RECORDINGS, INC.
 984   Kid Cudi                                Flight At First Sight/Advanced                      SR0000804818       UMG RECORDINGS, INC.
 985   Kid Cudi                                Frequency                                           SR0000793767       UMG RECORDINGS, INC.
 986   Kid Cudi                                ILLusions                                           SR0000804818       UMG RECORDINGS, INC.
 987   Kid Cudi                                Kitchen                                             SR0000804818       UMG RECORDINGS, INC.
 988   Kid Cudi                                Mature Nature                                       SR0000804818       UMG RECORDINGS, INC.
 989   Kid Cudi                                Releaser                                            SR0000804818       UMG RECORDINGS, INC.
 990   Kid Cudi                                Rose Golden                                         SR0000804818       UMG RECORDINGS, INC.
 991   Kid Cudi                                Surfin'                                             SR0000793766       UMG RECORDINGS, INC.
 992   Kid Cudi                                Swim In The Light                                   SR0000804818       UMG RECORDINGS, INC.
 993   Kid Cudi                                The Commander                                       SR0000804818       UMG RECORDINGS, INC.
 994   Kid Cudi                                The Guide                                           SR0000804818       UMG RECORDINGS, INC.
 995   Kid Cudi                                Wounds                                              SR0000804818       UMG RECORDINGS, INC.
 996   Lady Gaga                               A-YO                                                SR0000784357       UMG RECORDINGS, INC.
 997   Lady Gaga                               Angel Down                                          SR0000784354       UMG RECORDINGS, INC.
 998   Lady Gaga                               Applause                                            SR0000729225       UMG RECORDINGS, INC.
 999   Lady Gaga                               ARTPOP                                              SR0000737557       UMG RECORDINGS, INC.
1000   Lady Gaga                               Aura                                                SR0000737557       UMG RECORDINGS, INC.
1001   Lady Gaga                               Come To Mama                                        SR0000784354       UMG RECORDINGS, INC.
1002   Lady Gaga                               Dancin' In Circles                                  SR0000784354       UMG RECORDINGS, INC.
1003   Lady Gaga                               Diamond Heart                                       SR0000784354       UMG RECORDINGS, INC.
1004   Lady Gaga                               Do What U Want                                      SR0000737558       UMG RECORDINGS, INC.
1005   Lady Gaga                               Donatella                                           SR0000737557       UMG RECORDINGS, INC.
1006   Lady Gaga                               Dope                                                SR0000737557       UMG RECORDINGS, INC.
1007   Lady Gaga                               G.U.Y.                                              SR0000737557       UMG RECORDINGS, INC.
1008   Lady Gaga                               Grigio Girls                                        SR0000784354       UMG RECORDINGS, INC.
1009   Lady Gaga                               Gypsy                                               SR0000737557       UMG RECORDINGS, INC.
1010   Lady Gaga                               Hey Girl                                            SR0000784354       UMG RECORDINGS, INC.
1011   Lady Gaga                               Joanne                                              SR0000784354       UMG RECORDINGS, INC.
1012   Lady Gaga                               John Wayne                                          SR0000784354       UMG RECORDINGS, INC.
1013   Lady Gaga                               Just Another Day                                    SR0000784354       UMG RECORDINGS, INC.
1014   Lady Gaga                               MANiCURE                                            SR0000737557       UMG RECORDINGS, INC.
1015   Lady Gaga                               Mary Jane Holland                                   SR0000737557       UMG RECORDINGS, INC.
1016   Lady Gaga                               Million Reasons                                     SR0000784356       UMG RECORDINGS, INC.
1017   Lady Gaga                               Perfect Illusion                                    SR0000784355       UMG RECORDINGS, INC.
1018   Lady Gaga                               Sexxx Dreams                                        SR0000737557       UMG RECORDINGS, INC.
1019   Lady Gaga                               Sinner's Prayer                                     SR0000784354       UMG RECORDINGS, INC.
1020   Lady Gaga                               Swine                                               SR0000737557       UMG RECORDINGS, INC.
1021   Lady Gaga                               Venus                                               SR0000737559       UMG RECORDINGS, INC.
1022   Lady Gaga ft. T.I., Too $hort, Twista   Jewels N' Drugs                                     SR0000737557       UMG RECORDINGS, INC.
1023   Lana Del Rey                            Black Beauty                                        SR0000750726       UMG RECORDINGS, INC.
1024   Lana Del Rey                            Brooklyn Baby                                       SR0000750724       UMG RECORDINGS, INC.
1025   Lana Del Rey                            Cruel World                                         SR0000750726       UMG RECORDINGS, INC.
1026   Lana Del Rey                            Flipside                                            SR0000750726       UMG RECORDINGS, INC.
1027   Lana Del Rey                            Florida Kilos                                       SR0000750726       UMG RECORDINGS, INC.
1028   Lana Del Rey                            Fucked My Way Up To The Top                         SR0000750726       UMG RECORDINGS, INC.
1029   Lana Del Rey                            Guns And Roses                                      SR0000750726       UMG RECORDINGS, INC.
1030   Lana Del Rey                            Money Power Glory                                   SR0000750726       UMG RECORDINGS, INC.
1031   Lana Del Rey                            Old Money                                           SR0000750726       UMG RECORDINGS, INC.
1032   Lana Del Rey                            Pretty When You Cry                                 SR0000750726       UMG RECORDINGS, INC.
1033   Lana Del Rey                            Sad Girl                                            SR0000750726       UMG RECORDINGS, INC.
1034   Lana Del Rey                            Shades Of Cool                                      SR0000750721       UMG RECORDINGS, INC.
1035   Lana Del Rey                            The Other Woman                                     SR0000750726       UMG RECORDINGS, INC.
1036   Lana Del Rey                            Ultraviolence                                       SR0000750722       UMG RECORDINGS, INC.
1037   Lana Del Rey                            West Coast                                          SR0000750720       UMG RECORDINGS, INC.
1038   Lana Del Rey                            Young And Beautiful (Cedric Cervais Club Remix)     SR0000721899       UMG RECORDINGS, INC.
1039   Ledisi                                  One Step Ahead                                      SR0000679321       UMG RECORDINGS, INC.
1040   Lifehouse                               All In                                              SR0000642695       UMG RECORDINGS, INC.
1041   Lifehouse                               By Your Side                                        SR0000642695       UMG RECORDINGS, INC.
1042   Lifehouse                               Falling In                                          SR0000642695       UMG RECORDINGS, INC.
1043   Lifehouse                               Had Enough                                          SR0000642695       UMG RECORDINGS, INC.
1044   Lifehouse                               Here Tomorrow Gone Today                            SR0000642695       UMG RECORDINGS, INC.




                                                                             Page 12 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 13 of 20
                                                  Exhibit A - Sound Recordings



       Artist                 Track                                              Registration No.             Plaintiff
1045   Lifehouse              In Your Skin                                       SR0000642695                 UMG RECORDINGS, INC.
1046   Lifehouse              Nerve Damage                                       SR0000642695                 UMG RECORDINGS, INC.
1047   Lifehouse              Wrecking Ball                                      SR0000642695                 UMG RECORDINGS, INC.
1048   Lionel Richie          Can't Slow Down                                    SR0000049235                 UMG RECORDINGS, INC.
1049   Lionel Richie          Love Will Find A Way                               SR0000049235                 UMG RECORDINGS, INC.
1050   Lionel Richie          Running With The Night                             SR0000049235                 UMG RECORDINGS, INC.
1051   Lionel Richie          Serves You Right                                   SR0000039104                 UMG RECORDINGS, INC.
1052   Lionel Richie          Stuck On You                                       SR0000049235                 UMG RECORDINGS, INC.
1053   LMFAO                  Party Rock Anthem                                  SR0000671268                 UMG RECORDINGS, INC.
1054   Lucinda Williams       2 Kool 2 Be 4-Gotten                               SR0000255075                 UMG RECORDINGS, INC.
1055   Lucinda Williams       Can't Let Go                                       SR0000255075                 UMG RECORDINGS, INC.
1056   Lucinda Williams       Car Wheels On A Gravel Road                        SR0000255075                 UMG RECORDINGS, INC.
1057   Lucinda Williams       Concrete And Barbed Wire                           SR0000255075                 UMG RECORDINGS, INC.
1058   Lucinda Williams       Drunken Angel                                      SR0000255075                 UMG RECORDINGS, INC.
1059   Lucinda Williams       Greenville                                         SR0000255075                 UMG RECORDINGS, INC.
1060   Lucinda Williams       I Lost It                                          SR0000255075                 UMG RECORDINGS, INC.
1061   Lucinda Williams       Jackson                                            SR0000255075                 UMG RECORDINGS, INC.
1062   Lucinda Williams       Joy                                                SR0000255075                 UMG RECORDINGS, INC.
1063   Lucinda Williams       Lake Charles                                       SR0000255075                 UMG RECORDINGS, INC.
1064   Lucinda Williams       Metal Firecracker                                  SR0000255075                 UMG RECORDINGS, INC.
1065   Lucinda Williams       Right In Time                                      SR0000255075                 UMG RECORDINGS, INC.
1066   Lucinda Williams       Still I Long For Your Kiss                         SR0000255075                 UMG RECORDINGS, INC.
1067   Lyle Lovett            Bayou Song                                         SR0000636285                 UMG RECORDINGS, INC.
1068   Lyle Lovett            Bohemia                                            SR0000636285                 UMG RECORDINGS, INC.
1069   Lyle Lovett            Don't You Think I Feel It Too                      SR0000636285                 UMG RECORDINGS, INC.
1070   Lyle Lovett            Empty Blue Shoes                                   SR0000636285                 UMG RECORDINGS, INC.
1071   Lyle Lovett            Farmer Brown/Chicken Reel                          SR0000636285                 UMG RECORDINGS, INC.
1072   Lyle Lovett            It's Rock And Roll                                 SR0000636285                 UMG RECORDINGS, INC.
1073   Lyle Lovett            Loretta                                            SR0000636285                 UMG RECORDINGS, INC.
1074   Lyle Lovett            Natural Forces                                     SR0000636285                 UMG RECORDINGS, INC.
1075   Lyle Lovett            Pantry                                             SR0000636285                 UMG RECORDINGS, INC.
1076   Lyle Lovett            Sun And Moon And Stars                             SR0000636285                 UMG RECORDINGS, INC.
1077   Lyle Lovett            Whooping Crane                                     SR0000636285                 UMG RECORDINGS, INC.
1078   M.I.A.                 A.M.P (All My People)                              SR0000793101                 UMG RECORDINGS, INC.
1079   M.I.A.                 Ali r u ok?                                        SR0000793101                 UMG RECORDINGS, INC.
1080   M.I.A.                 Bird Song (Blaqstar Remix)                         SR0000808646                 UMG RECORDINGS, INC.
1081   M.I.A.                 Bird Song (Diplo Remix)                            SR0000808648                 UMG RECORDINGS, INC.
1082   M.I.A.                 Borders                                            SR0000778798                 UMG RECORDINGS, INC.
1083   M.I.A.                 Finally                                            SR0000793101                 UMG RECORDINGS, INC.
1084   M.I.A.                 Fly Pirate                                         SR0000793101                 UMG RECORDINGS, INC.
1085   M.I.A.                 Foreign Friend                                     SR0000793101                 UMG RECORDINGS, INC.
1086   M.I.A.                 Freedun                                            SR0000808649                 UMG RECORDINGS, INC.
1087   M.I.A.                 Go Off                                             SR0000808651                 UMG RECORDINGS, INC.
1088   M.I.A.                 Jump In                                            SR0000793101                 UMG RECORDINGS, INC.
1089   M.I.A.                 Platforms                                          SR0000793101                 UMG RECORDINGS, INC.
1090   M.I.A.                 Survivor                                           SR0000793101                 UMG RECORDINGS, INC.
1091   M.I.A.                 Swords                                             SR0000771587                 UMG RECORDINGS, INC.
1092   M.I.A.                 Talk                                               SR0000793101                 UMG RECORDINGS, INC.
1093   M.I.A.                 The New International Sound                        SR0000793101                 UMG RECORDINGS, INC.
1094   M.I.A.                 Visa                                               SR0000793101                 UMG RECORDINGS, INC.
1095   Mariah Carey           Angel (the prelude)                                SR0000633779                 UMG RECORDINGS, INC.
1096   Mariah Carey           Angels Cry                                         SR0000633779                 UMG RECORDINGS, INC.
1097   Mariah Carey           Betcha Gon' Know (the prologue)                    SR0000633779                 UMG RECORDINGS, INC.
1098   Mariah Carey           Camouflage                                         SR0000750759                 UMG RECORDINGS, INC.
1099   Mariah Carey           Candy Bling                                        SR0000633779                 UMG RECORDINGS, INC.
1100   Mariah Carey           Cry.                                               SR0000750759                 UMG RECORDINGS, INC.
1101   Mariah Carey           Dedicated                                          SR0000750759                 UMG RECORDINGS, INC.
1102   Mariah Carey           Faded                                              SR0000750759                 UMG RECORDINGS, INC.
1103   Mariah Carey           H.A.T.E.U.                                         SR0000633779                 UMG RECORDINGS, INC.
1104   Mariah Carey           Heavenly (No Ways Tired/Can't Give Up Now)         SR0000750759                 UMG RECORDINGS, INC.
1105   Mariah Carey           I Want To Know What Love Is                        SR0000633432                 UMG RECORDINGS, INC.
1106   Mariah Carey           Inseparable                                        SR0000633779                 UMG RECORDINGS, INC.
1107   Mariah Carey           It's A Wrap                                        SR0000633779                 UMG RECORDINGS, INC.
1108   Mariah Carey           Languishing (the interlude)                        SR0000633779                 UMG RECORDINGS, INC.
1109   Mariah Carey           Make It Look Good                                  SR0000750759                 UMG RECORDINGS, INC.
1110   Mariah Carey           Me. I Am Mariah...The Elusive Chanteuse            SR0000745183                 UMG RECORDINGS, INC.
1111   Mariah Carey           Meteorite                                          SR0000750759                 UMG RECORDINGS, INC.
1112   Mariah Carey           Money ($ * / ...)                                  SR0000750759                 UMG RECORDINGS, INC.
1113   Mariah Carey           More Than Just Friends                             SR0000633779                 UMG RECORDINGS, INC.
1114   Mariah Carey           Obsessed                                           SR0000641972                 UMG RECORDINGS, INC.
1115   Mariah Carey           Obsessed [Jump Smokers Remix]                      SR0000641968; SR0000412565   UMG RECORDINGS, INC.
1116   Mariah Carey           One More Try                                       SR0000750759                 UMG RECORDINGS, INC.
1117   Mariah Carey           Ribbon                                             SR0000633779                 UMG RECORDINGS, INC.
1118   Mariah Carey           Standing O                                         SR0000633779                 UMG RECORDINGS, INC.
1119   Mariah Carey           Supernatural                                       SR0000750759                 UMG RECORDINGS, INC.
1120   Mariah Carey           The Art Of Letting Go                              SR0000736946                 UMG RECORDINGS, INC.
1121   Mariah Carey           The Impossible                                     SR0000633779                 UMG RECORDINGS, INC.
1122   Mariah Carey           The Impossible (the reprise)                       SR0000633779                 UMG RECORDINGS, INC.
1123   Mariah Carey           Thirsty                                            SR0000750759                 UMG RECORDINGS, INC.
1124   Mariah Carey           Up Out My Face (the reprise)                       SR0000633779                 UMG RECORDINGS, INC.
1125   Mariah Carey           You Don't Know What To Do                          SR0000750759                 UMG RECORDINGS, INC.
1126   Mariah Carey           You're Mine (Eternal)                              SR0000739043                 UMG RECORDINGS, INC.
1127   Maroon 5               Don't Know Nothing                                 SR0000664531                 UMG RECORDINGS, INC.
1128   Maroon 5               The Air That I Breathe                             SR0000664155                 UMG RECORDINGS, INC.
1129   Maroon 5 ft. Rihanna   If I Never See Your Face Again                     SR0000613104                 UMG RECORDINGS, INC.
1130   Mary J. Blige          Changes I've Been Going Through                    SR0000149212                 UMG RECORDINGS, INC.
1131   Mary J. Blige          I Don't Want To Do Anything                        SR0000149212                 UMG RECORDINGS, INC.




                                                           Page 13 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 14 of 20
                                                                    Exhibit A - Sound Recordings



       Artist                                  Track                                               Registration No.             Plaintiff
1132   Mary J. Blige                           Intro Talk                                          SR0000149212                 UMG RECORDINGS, INC.
1133   Mary J. Blige                           Leave A Message                                     SR0000149212                 UMG RECORDINGS, INC.
1134   Mary J. Blige                           Love No Limit                                       SR0000149212                 UMG RECORDINGS, INC.
1135   Mary J. Blige                           My Love                                             SR0000149212                 UMG RECORDINGS, INC.
1136   Mary J. Blige                           Reminisce                                           SR0000149212                 UMG RECORDINGS, INC.
1137   Mary J. Blige                           Slow Down                                           SR0000149212                 UMG RECORDINGS, INC.
1138   Mary J. Blige                           Sweet Thing                                         SR0000149212                 UMG RECORDINGS, INC.
1139   Mary J. Blige                           What's The 411?                                     SR0000149212                 UMG RECORDINGS, INC.
1140   Mary J. Blige                           You Remind Me                                       SR0000149212                 UMG RECORDINGS, INC.
1141   Nas                                     A Queens Story                                      SR0000705208                 UMG RECORDINGS, INC.
1142   Nas                                     Back When                                           SR0000705208                 UMG RECORDINGS, INC.
1143   Nas                                     Bye Baby                                            SR0000705208                 UMG RECORDINGS, INC.
1144   Nas                                     Daughters                                           SR0000700485                 UMG RECORDINGS, INC.
1145   Nas                                     Nasty                                               SR0000682922                 UMG RECORDINGS, INC.
1146   Nas                                     No Introduction                                     SR0000705208                 UMG RECORDINGS, INC.
1147   Nas                                     Roses                                               SR0000705208                 UMG RECORDINGS, INC.
1148   Nas                                     Stay                                                SR0000705208                 UMG RECORDINGS, INC.
1149   Nas                                     The Black Bond                                      SR0000705208                 UMG RECORDINGS, INC.
1150   Nas                                     The Don                                             SR0000698535                 UMG RECORDINGS, INC.
1151   Nas                                     Trust                                               SR0000703874                 UMG RECORDINGS, INC.
1152   Nas ft. Amy Winehouse                   Cherry Wine                                         SR0000705208                 UMG RECORDINGS, INC.
1153   Nas ft. Anthony Hamilton                World's An Addiction                                SR0000705208                 UMG RECORDINGS, INC.
1154   Nas ft. Cocaine 80s                     Where's The Love                                    SR0000705208                 UMG RECORDINGS, INC.
1155   Nas ft. Mary J. Blige                   Reach Out                                           SR0000705208                 UMG RECORDINGS, INC.
1156   Nas ft. Miguel, Swizz Beatz             Summer On Smash                                     SR0000705208                 UMG RECORDINGS, INC.
1157   Nas ft. Rick Ross                       Accident Murderers                                  SR0000705208                 UMG RECORDINGS, INC.
1158   Nas ft. The Large Professor             Loco-Motive                                         SR0000705208                 UMG RECORDINGS, INC.
1159   Nas ft. Victoria Monet                  You Wouldn't Understand                             SR0000705208                 UMG RECORDINGS, INC.
1160   Ne-Yo                                   Back To What You Know                               SR0000616454                 UMG RECORDINGS, INC.
1161   Ne-Yo                                   Beautiful Monster                                   SR0000659167                 UMG RECORDINGS, INC.
1162   Ne-Yo                                   Cause I Said So                                     SR0000683419                 UMG RECORDINGS, INC.
1163   Ne-Yo                                   Champagne Life                                      SR0000683419                 UMG RECORDINGS, INC.
1164   Ne-Yo                                   Closer                                              SR0000612632                 UMG RECORDINGS, INC.
1165   Ne-Yo                                   Fade Into The Background                            SR0000616454                 UMG RECORDINGS, INC.
1166   Ne-Yo                                   Genuine Only                                        SR0000683419                 UMG RECORDINGS, INC.
1167   Ne-Yo                                   Know Your Name                                      SR0000683419                 UMG RECORDINGS, INC.
1168   Ne-Yo                                   Lie To Me                                           SR0000616454                 UMG RECORDINGS, INC.
1169   Ne-Yo                                   Mad                                                 SR0000616454                 UMG RECORDINGS, INC.
1170   Ne-Yo                                   Makin' A Movie                                      SR0000683419                 UMG RECORDINGS, INC.
1171   Ne-Yo                                   Miss Independent                                    SR0000616457                 UMG RECORDINGS, INC.
1172   Ne-Yo                                   Nobody                                              SR0000616454                 UMG RECORDINGS, INC.
1173   Ne-Yo                                   One In A Million                                    SR0000669548                 UMG RECORDINGS, INC.
1174   Ne-Yo                                   Part Of The List                                    SR0000616454                 UMG RECORDINGS, INC.
1175   Ne-Yo                                   Single                                              SR0000616454                 UMG RECORDINGS, INC.
1176   Ne-Yo                                   So You Can Cry                                      SR0000616454                 UMG RECORDINGS, INC.
1177   Ne-Yo                                   Stop This World                                     SR0000616454                 UMG RECORDINGS, INC.
1178   Ne-Yo                                   Telekinesis                                         SR0000683419                 UMG RECORDINGS, INC.
1179   Ne-Yo                                   What Have I Done?                                   SR0000683419                 UMG RECORDINGS, INC.
1180   Ne-Yo                                   What's The Matter                                   SR0000619779                 UMG RECORDINGS, INC.
1181   Ne-Yo                                   Why Does She Stay                                   SR0000616454                 UMG RECORDINGS, INC.
1182   Ne-Yo ft. Fabolous                      Crazy Love                                          SR0000683419                 UMG RECORDINGS, INC.
1183   Nirvana                                 Aneurysm                                            SR0000134601                 UMG RECORDINGS, INC.
1184   Nirvana                                 Curmudgeon                                          SR0000146536                 UMG RECORDINGS, INC.
1185   Nirvana                                 Even In His Youth                                   SR0000134601                 UMG RECORDINGS, INC.
1186   Nirvana                                 Forgotten Tune (Demo/Instrumental)                  SR0000753442                 UMG RECORDINGS, INC.
1187   Nirvana                                 Frances Farmer Will Have Her Revenge On Seattle     SR0000172276                 UMG RECORDINGS, INC.
1188   Nirvana                                 Gallons Of Rubbing Alcohol Flow Through The Strip   SR0000753443                 UMG RECORDINGS, INC.
1189   Nirvana                                 I Hate Myself And Want To Die                       SR0000753442                 UMG RECORDINGS, INC.
1190   Nirvana                                 Jam                                                 SR0000753442                 UMG RECORDINGS, INC.
1191   Nirvana                                 Marigold                                            SR0000753444                 UMG RECORDINGS, INC.
1192   Nirvana                                 Milk It                                             SR0000172276                 UMG RECORDINGS, INC.
1193   Nirvana                                 Radio Friendly Unit Shifter                         SR0000172276                 UMG RECORDINGS, INC.
1194   Nirvana                                 Sappy                                               SR0000753442                 UMG RECORDINGS, INC.
1195   Nirvana                                 Scentless Apprentice                                SR0000172276                 UMG RECORDINGS, INC.
1196   Nirvana                                 Scentless Apprentice (Live & Loud)                  SR0000753442                 UMG RECORDINGS, INC.
1197   Nirvana                                 Serve The Servants                                  SR0000172276                 UMG RECORDINGS, INC.
1198   Nirvana                                 Tourette's                                          SR0000172276                 UMG RECORDINGS, INC.
1199   Nirvana                                 Very Ape                                            SR0000172276                 UMG RECORDINGS, INC.
1200   No Doubt                                Dreaming The Same Dream                             SR0000708746                 UMG RECORDINGS, INC.
1201   No Doubt                                Easy                                                SR0000708746                 UMG RECORDINGS, INC.
1202   No Doubt                                Gravity                                             SR0000708746                 UMG RECORDINGS, INC.
1203   No Doubt                                Heaven                                              SR0000708746                 UMG RECORDINGS, INC.
1204   No Doubt                                Looking Hot                                         SR0000708746                 UMG RECORDINGS, INC.
1205   No Doubt                                One More Summer                                     SR0000708746                 UMG RECORDINGS, INC.
1206   No Doubt                                Sparkle                                             SR0000708746                 UMG RECORDINGS, INC.
1207   No Doubt                                Stand And Deliver                                   SR0000708746                 UMG RECORDINGS, INC.
1208   No Doubt                                Undercover                                          SR0000708746                 UMG RECORDINGS, INC.
1209   No Doubt                                Undone                                              SR0000708746                 UMG RECORDINGS, INC.
1210   No Doubt ft. Busy Signal, Major Lazer   Push And Shove                                      SR0000708748                 UMG RECORDINGS, INC.
1211   Obie Trice                              Cry Now (Shady Remix)                               SR0000396266; SR0000401289   UMG RECORDINGS, INC.
1212   Obie Trice                              Pistol Pistol (remix)                               SR0000401289                 UMG RECORDINGS, INC.
1213   Obie Trice                              We Ride For Shady                                   SR0000401289                 UMG RECORDINGS, INC.
1214   Of Monsters and Men                     Dirty Paws                                          SR0000698589                 UMG RECORDINGS, INC.
1215   Of Monsters And Men                     From Finner                                         SR0000694984                 UMG RECORDINGS, INC.
1216   Of Monsters and Men                     King And Lionheart                                  SR0000698589                 UMG RECORDINGS, INC.
1217   Of Monsters And Men                     Lakehouse                                           SR0000698589                 UMG RECORDINGS, INC.
1218   Of Monsters and Men                     Love Love Love                                      SR0000694984                 UMG RECORDINGS, INC.




                                                                            Page 14 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 15 of 20
                                                           Exhibit A - Sound Recordings



       Artist                          Track                                              Registration No.   Plaintiff
1219   Of Monsters and Men             Mountain Sound                                     SR0000698589       UMG RECORDINGS, INC.
1220   Of Monsters and Men             Six Weeks                                          SR0000694984       UMG RECORDINGS, INC.
1221   Of Monsters And Men             Sloom                                              SR0000698589       UMG RECORDINGS, INC.
1222   Of Monsters and Men             Slow And Steady                                    SR0000698589       UMG RECORDINGS, INC.
1223   Of Monsters And Men             Yellow Light                                       SR0000698589       UMG RECORDINGS, INC.
1224   OneRepublic                     A.I.                                               SR0000797122       UMG RECORDINGS, INC.
1225   OneRepublic                     All These Things                                   SR0000797121       UMG RECORDINGS, INC.
1226   OneRepublic                     Better                                             SR0000797121       UMG RECORDINGS, INC.
1227   OneRepublic                     Born                                               SR0000797121       UMG RECORDINGS, INC.
1228   OneRepublic                     Choke                                              SR0000797121       UMG RECORDINGS, INC.
1229   OneRepublic                     Colors                                             SR0000797121       UMG RECORDINGS, INC.
1230   OneRepublic                     Dream                                              SR0000797121       UMG RECORDINGS, INC.
1231   OneRepublic                     Fingertips                                         SR0000797121       UMG RECORDINGS, INC.
1232   OneRepublic                     Future Looks Good                                  SR0000797123       UMG RECORDINGS, INC.
1233   OneRepublic                     Heaven                                             SR0000797121       UMG RECORDINGS, INC.
1234   OneRepublic                     Human                                              SR0000797121       UMG RECORDINGS, INC.
1235   OneRepublic                     Kids                                               SR0000797124       UMG RECORDINGS, INC.
1236   OneRepublic                     Let's Hurt Tonight                                 SR0000797121       UMG RECORDINGS, INC.
1237   OneRepublic                     Lift Me Up                                         SR0000797121       UMG RECORDINGS, INC.
1238   OneRepublic                     NbHD                                               SR0000797121       UMG RECORDINGS, INC.
1239   OneRepublic                     Oh My My                                           SR0000797121       UMG RECORDINGS, INC.
1240   OneRepublic                     The Less I Know                                    SR0000797121       UMG RECORDINGS, INC.
1241   OneRepublic                     Wherever I Go                                      SR0000788301       UMG RECORDINGS, INC.
1242   Owl City                        Butterfly Wings                                    SR0000645594       UMG RECORDINGS, INC.
1243   Owl City                        Cave In                                            SR0000628227       UMG RECORDINGS, INC.
1244   Owl City                        Dental Care                                        SR0000628227       UMG RECORDINGS, INC.
1245   Owl City                        Fireflies                                          SR0000628227       UMG RECORDINGS, INC.
1246   Owl City                        Hello Seattle                                      SR0000628227       UMG RECORDINGS, INC.
1247   Owl City                        Hot Air Balloon                                    SR0000636152       UMG RECORDINGS, INC.
1248   Owl City                        If My Heart Was a House                            SR0000628227       UMG RECORDINGS, INC.
1249   Owl City                        Meteor Shower                                      SR0000628227       UMG RECORDINGS, INC.
1250   Owl City                        On The Wing                                        SR0000628227       UMG RECORDINGS, INC.
1251   Owl City                        Rugs From Me To You                                SR0000645594       UMG RECORDINGS, INC.
1252   Owl City                        Strawberry Avalanche                               SR0000636153       UMG RECORDINGS, INC.
1253   Owl City                        The Bird And The Worm                              SR0000628227       UMG RECORDINGS, INC.
1254   Owl City                        The Saltwater Room                                 SR0000628227       UMG RECORDINGS, INC.
1255   Owl City                        The Tip Of The Iceberg                             SR0000628227       UMG RECORDINGS, INC.
1256   Owl City                        Tidal Wave                                         SR0000628227       UMG RECORDINGS, INC.
1257   Owl City                        Umbrella Beach                                     SR0000628227       UMG RECORDINGS, INC.
1258   Owl City                        Vanilla Twilight                                   SR0000628227       UMG RECORDINGS, INC.
1259   Phantogram                      Bad Dreams                                         SR0000741000       UMG RECORDINGS, INC.
1260   Phantogram                      Bill Murray                                        SR0000741006       UMG RECORDINGS, INC.
1261   Phantogram                      Black Out Days                                     SR0000733769       UMG RECORDINGS, INC.
1262   Phantogram                      Celebrating Nothing                                SR0000733769       UMG RECORDINGS, INC.
1263   Phantogram                      Fall In Love                                       SR0000741004       UMG RECORDINGS, INC.
1264   Phantogram                      Howling At The Moon                                SR0000741000       UMG RECORDINGS, INC.
1265   Phantogram                      I Don't Blame You                                  SR0000741000       UMG RECORDINGS, INC.
1266   Phantogram                      My Only Friend                                     SR0000741000       UMG RECORDINGS, INC.
1267   Phantogram                      Never Going Home                                   SR0000733769       UMG RECORDINGS, INC.
1268   Phantogram                      Nothing But Trouble                                SR0000741005       UMG RECORDINGS, INC.
1269   Phantogram                      The Day You Died                                   SR0000733769       UMG RECORDINGS, INC.
1270   Phillip Phillips                Take Me Away                                       SR0000712841       UMG RECORDINGS, INC.
1271   Phillip Phillips                Thriller                                           SR0000712841       UMG RECORDINGS, INC.
1272   Post Malone                     Big Lie                                            SR0000800519       UMG RECORDINGS, INC.
1273   Post Malone                     Broken Whiskey Glass                               SR0000800519       UMG RECORDINGS, INC.
1274   Post Malone                     Cold                                               SR0000800519       UMG RECORDINGS, INC.
1275   Post Malone                     Congratulations                                    SR0000800520       UMG RECORDINGS, INC.
1276   Post Malone                     Feeling Whitney                                    SR0000800519       UMG RECORDINGS, INC.
1277   Post Malone                     Go Flex                                            SR0000779224       UMG RECORDINGS, INC.
1278   Post Malone                     Hit This Hard                                      SR0000800519       UMG RECORDINGS, INC.
1279   Post Malone                     I Fall Apart                                       SR0000800519       UMG RECORDINGS, INC.
1280   Post Malone                     Leave                                              SR0000800523       UMG RECORDINGS, INC.
1281   Post Malone                     No Option                                          SR0000800519       UMG RECORDINGS, INC.
1282   Post Malone                     Patient                                            SR0000800521       UMG RECORDINGS, INC.
1283   Post Malone                     Too Young                                          SR0000776301       UMG RECORDINGS, INC.
1284   Post Malone                     Up There                                           SR0000800519       UMG RECORDINGS, INC.
1285   Post Malone                     White Iverson                                      SR0000771552       UMG RECORDINGS, INC.
1286   Post Malone                     Yours Truly, Austin Post                           SR0000800519       UMG RECORDINGS, INC.
1287   Post Malone ft. 2 Chainz        Money Made Me Do It                                SR0000800519       UMG RECORDINGS, INC.
1288   Post Malone ft. Justin Bieber   Deja Vu                                            SR0000792655       UMG RECORDINGS, INC.
1289   Post Malone ft. Kehlani         Feel                                               SR0000800519       UMG RECORDINGS, INC.
1290   Rihanna                         Breakin' Dishes                                    SR0000411459       UMG RECORDINGS, INC.
1291   Rihanna                         Diamonds                                           SR0000708917       UMG RECORDINGS, INC.
1292   Rihanna                         Get It Over With                                   SR0000712658       UMG RECORDINGS, INC.
1293   Rihanna                         Half Of Me                                         SR0000712658       UMG RECORDINGS, INC.
1294   Rihanna                         Jump                                               SR0000712658       UMG RECORDINGS, INC.
1295   Rihanna                         Lost In Paradise                                   SR0000712658       UMG RECORDINGS, INC.
1296   Rihanna                         Love Without Tragedy / Mother Mary                 SR0000712658       UMG RECORDINGS, INC.
1297   Rihanna                         No Love Allowed                                    SR0000712658       UMG RECORDINGS, INC.
1298   Rihanna                         Phresh Out The Runway                              SR0000712658       UMG RECORDINGS, INC.
1299   Rihanna                         Pour It Up                                         SR0000712658       UMG RECORDINGS, INC.
1300   Rihanna                         Right Now                                          SR0000712658       UMG RECORDINGS, INC.
1301   Rihanna                         Sell Me Candy                                      SR0000411459       UMG RECORDINGS, INC.
1302   Rihanna                         What Now                                           SR0000712658       UMG RECORDINGS, INC.
1303   Rihanna ft. Chris Brown         Nobody's Business                                  SR0000712658       UMG RECORDINGS, INC.
1304   Rihanna ft. Eminem              Numb                                               SR0000712658       UMG RECORDINGS, INC.
1305   Rihanna ft. Future              Loveeeeeee Song                                    SR0000712658       UMG RECORDINGS, INC.




                                                                   Page 15 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 16 of 20
                                                       Exhibit A - Sound Recordings



       Artist                   Track                                                 Registration No.             Plaintiff
1306   Rihanna ft. Mikky Ekko   Stay                                                  SR0000712658                 UMG RECORDINGS, INC.
1307   Robin Thicke             4 The Rest Of My Life                                 SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1308   Robin Thicke             Ain’t No Hat 4 That                                   SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1309   Robin Thicke             Feel Good                                             SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1310   Robin Thicke             Get In My Way                                         SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1311   Robin Thicke             Give It 2 U                                           SR0000728227; SR0000412677   UMG RECORDINGS, INC.
1312   Robin Thicke             Go Stupid 4 U                                         SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1313   Robin Thicke             Ooo La La                                             SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1314   Robin Thicke             Pressure                                              SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1315   Robin Thicke             Put Your Lovin On Me                                  SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1316   Robin Thicke             Take It Easy On Me                                    SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1317   Robin Thicke             The Good Life                                         SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1318   Robin Thicke             Top Of The World                                      SR0000728226; SR0000412690   UMG RECORDINGS, INC.
1319   Sarah McLachlan          Angels We Have Heard On High                          SR0000798028                 UMG RECORDINGS, INC.
1320   Sarah McLachlan          Away In A Manger                                      SR0000798028                 UMG RECORDINGS, INC.
1321   Sarah McLachlan          Beautiful Girl                                        SR0000748654                 UMG RECORDINGS, INC.
1322   Sarah McLachlan          Brink Of Destruction                                  SR0000748654                 UMG RECORDINGS, INC.
1323   Sarah McLachlan          Broken Heart                                          SR0000748654                 UMG RECORDINGS, INC.
1324   Sarah McLachlan          Flesh And Blood                                       SR0000748654                 UMG RECORDINGS, INC.
1325   Sarah McLachlan          Go Tell It On The Mountain                            SR0000798028                 UMG RECORDINGS, INC.
1326   Sarah McLachlan          Huron Carol                                           SR0000798028                 UMG RECORDINGS, INC.
1327   Sarah McLachlan          In Your Shoes                                         SR0000748656                 UMG RECORDINGS, INC.
1328   Sarah McLachlan          Little B                                              SR0000748654                 UMG RECORDINGS, INC.
1329   Sarah McLachlan          Love Beside Me                                        SR0000748654                 UMG RECORDINGS, INC.
1330   Sarah McLachlan          Monsters                                              SR0000748654                 UMG RECORDINGS, INC.
1331   Sarah McLachlan          O Come All Ye Faithful                                SR0000798028                 UMG RECORDINGS, INC.
1332   Sarah McLachlan          O Holy Night                                          SR0000798028                 UMG RECORDINGS, INC.
1333   Sarah McLachlan          Silver Bells                                          SR0000798028                 UMG RECORDINGS, INC.
1334   Sarah McLachlan          Song For My Father                                    SR0000748654                 UMG RECORDINGS, INC.
1335   Sarah McLachlan          Surrender And Certainty                               SR0000748654                 UMG RECORDINGS, INC.
1336   Sarah McLachlan          The Christmas Song                                    SR0000798028                 UMG RECORDINGS, INC.
1337   Sarah McLachlan          The Sound That Love Makes                             SR0000748654                 UMG RECORDINGS, INC.
1338   Sarah McLachlan          Turn The Lights Down Low                              SR0000748654                 UMG RECORDINGS, INC.
1339   Sarah McLachlan          What's It Gonna Take                                  SR0000748654                 UMG RECORDINGS, INC.
1340   Sarah McLachlan          White Christmas                                       SR0000798028                 UMG RECORDINGS, INC.
1341   Sarah McLachlan          Winter Wonderland                                     SR0000798029                 UMG RECORDINGS, INC.
1342   ScHoolboy Q              Big Body                                              SR0000779288                 UMG RECORDINGS, INC.
1343   ScHoolboy Q              Black THougHts                                        SR0000779288                 UMG RECORDINGS, INC.
1344   ScHoolboy Q              Blank Face                                            SR0000779288                 UMG RECORDINGS, INC.
1345   ScHoolboy Q              By Any Means                                          SR0000779288                 UMG RECORDINGS, INC.
1346   ScHoolboy Q              Dope Dealer                                           SR0000779288                 UMG RECORDINGS, INC.
1347   ScHoolboy Q              Groovy Tony                                           SR0000779288                 UMG RECORDINGS, INC.
1348   ScHoolboy Q              JoHn Muir                                             SR0000779288                 UMG RECORDINGS, INC.
1349   ScHoolboy Q              Kno Ya Wrong                                          SR0000779288                 UMG RECORDINGS, INC.
1350   ScHoolboy Q              Lord Have Mercy                                       SR0000779288                 UMG RECORDINGS, INC.
1351   ScHoolboy Q              Neva CHange                                           SR0000779288                 UMG RECORDINGS, INC.
1352   ScHoolboy Q              Overtime                                              SR0000779288                 UMG RECORDINGS, INC.
1353   ScHoolboy Q              Ride Out                                              SR0000779288                 UMG RECORDINGS, INC.
1354   ScHoolboy Q              Str8 Ballin                                           SR0000779288                 UMG RECORDINGS, INC.
1355   ScHoolboy Q              THat Part                                             SR0000779290                 UMG RECORDINGS, INC.
1356   ScHoolboy Q              Tookie Knows II                                       SR0000779288                 UMG RECORDINGS, INC.
1357   ScHoolboy Q              TorcH                                                 SR0000779288                 UMG RECORDINGS, INC.
1358   ScHoolboy Q              WHateva U Want                                        SR0000779288                 UMG RECORDINGS, INC.
1359   Scotty McCreery          Back On The Ground                                    SR0000685512                 UMG RECORDINGS, INC.
1360   Scotty McCreery          Better Than That                                      SR0000685512                 UMG RECORDINGS, INC.
1361   Scotty McCreery          Clear As Day                                          SR0000685512                 UMG RECORDINGS, INC.
1362   Scotty McCreery          Dirty Dishes                                          SR0000685512                 UMG RECORDINGS, INC.
1363   Scotty McCreery          I Love You This Big                                   SR0000685512                 UMG RECORDINGS, INC.
1364   Scotty McCreery          Out Of Summertime                                     SR0000685512                 UMG RECORDINGS, INC.
1365   Scotty McCreery          That Old King James                                   SR0000685512                 UMG RECORDINGS, INC.
1366   Scotty McCreery          The Trouble With Girls                                SR0000685513                 UMG RECORDINGS, INC.
1367   Scotty McCreery          Walk In The Country                                   SR0000685512                 UMG RECORDINGS, INC.
1368   Scotty McCreery          Water Tower Town                                      SR0000685512                 UMG RECORDINGS, INC.
1369   Scotty McCreery          Write My Number On Your Hand                          SR0000685512                 UMG RECORDINGS, INC.
1370   Scotty McCreery          You Make That Look Good                               SR0000685512                 UMG RECORDINGS, INC.
1371   St. Vincent              Birth In Reverse                                      SR0000740341                 UMG RECORDINGS, INC.
1372   St. Vincent              Bring Me Your Loves                                   SR0000740346                 UMG RECORDINGS, INC.
1373   St. Vincent              Digital Witness                                       SR0000740338;                UMG RECORDINGS, INC.
1374   St. Vincent              Every Tear Disappears                                 SR0000740346                 UMG RECORDINGS, INC.
1375   St. Vincent              Huey Newton                                           SR0000740346                 UMG RECORDINGS, INC.
1376   St. Vincent              I Prefer Your Love                                    SR0000740346                 UMG RECORDINGS, INC.
1377   St. Vincent              Prince Johnny                                         SR0000740334                 UMG RECORDINGS, INC.
1378   St. Vincent              Psychopath                                            SR0000740346                 UMG RECORDINGS, INC.
1379   St. Vincent              Rattlesnake                                           SR0000740346                 UMG RECORDINGS, INC.
1380   St. Vincent              Regret                                                SR0000740346                 UMG RECORDINGS, INC.
1381   St. Vincent              Severed Crossed Fingers                               SR0000740346                 UMG RECORDINGS, INC.
1382   Steely Dan               Aja                                                   RE0000926454; N45817         UMG RECORDINGS, INC.
1383   Steely Dan               Black Cow                                             RE0000926454; N45817         UMG RECORDINGS, INC.
1384   Steely Dan               Deacon Blues                                          RE0000926454; N45817         UMG RECORDINGS, INC.
1385   Steely Dan               Josie                                                 RE0000926454; N45817         UMG RECORDINGS, INC.
1386   Steely Dan               Peg                                                   RE0000926454; N45817         UMG RECORDINGS, INC.
1387   Stevie Wonder            I Believe (When I Fall In Love It Will Be Forever)    RE0000852322; N3886          UMG RECORDINGS, INC.
1388   Stevie Wonder            You And I                                             N3886; RE0000852322          UMG RECORDINGS, INC.
1389   Stevie Wonder            You Are The Sunshine Of My Life                       RE0000852322; N3886          UMG RECORDINGS, INC.
1390   Stevie Wonder            You've Got It Bad Girl                                RE0000852322; N3886          UMG RECORDINGS, INC.
1391   Sting                    50,000                                                SR0000801477                 UMG RECORDINGS, INC.
1392   Sting                    Down, Down, Down                                      SR0000798011                 UMG RECORDINGS, INC.




                                                                 Page 16 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 17 of 20
                                                 Exhibit A - Sound Recordings



       Artist                Track                                                                      Registration No.   Plaintiff
1393   Sting                 Heading South On The Great North Road                                      SR0000798011       UMG RECORDINGS, INC.
1394   Sting                 I Can't Stop Thinking About You                                            SR0000798012       UMG RECORDINGS, INC.
1395   Sting                 If You Can't Love Me                                                       SR0000798011       UMG RECORDINGS, INC.
1396   Sting                 Inshallah                                                                  SR0000798011       UMG RECORDINGS, INC.
1397   Sting                 Next To You                                                                SR0000798011       UMG RECORDINGS, INC.
1398   Sting                 One Fine Day                                                               SR0000801478       UMG RECORDINGS, INC.
1399   Sting                 Petrol Head                                                                SR0000798016       UMG RECORDINGS, INC.
1400   Sting                 Pretty Young Soldier                                                       SR0000798011       UMG RECORDINGS, INC.
1401   Sting                 The Empty Chair                                                            SR0000798011       UMG RECORDINGS, INC.
1402   Supertramp            Breakfast In America                                                       SR0000008211       UMG RECORDINGS, INC.
1403   Supertramp            Casual Conversations                                                       SR0000008211       UMG RECORDINGS, INC.
1404   Supertramp            Child Of Vision                                                            SR0000008211       UMG RECORDINGS, INC.
1405   Supertramp            Gone Hollywood                                                             SR0000008211       UMG RECORDINGS, INC.
1406   Supertramp            Goodbye Stranger                                                           SR0000008211       UMG RECORDINGS, INC.
1407   Supertramp            Just Another Nervous Wreck                                                 SR0000008211       UMG RECORDINGS, INC.
1408   Supertramp            Lord Is It Mine                                                            SR0000008211       UMG RECORDINGS, INC.
1409   Supertramp            Oh Darling                                                                 SR0000008211       UMG RECORDINGS, INC.
1410   Supertramp            Take The Long Way Home                                                     SR0000008211       UMG RECORDINGS, INC.
1411   Supertramp            The Logical Song                                                           SR0000008211       UMG RECORDINGS, INC.
1412   The Band Perry        Queen Maybelline                                                           SR0000664737       UMG RECORDINGS, INC.
1413   The Gaslight Anthem   45                                                                         SR0000705038       UMG RECORDINGS, INC.
1414   The Gaslight Anthem   Blue Dahlia                                                                SR0000704924       UMG RECORDINGS, INC.
1415   The Gaslight Anthem   Desire                                                                     SR0000704924       UMG RECORDINGS, INC.
1416   The Gaslight Anthem   Handwritten                                                                SR0000704924       UMG RECORDINGS, INC.
1417   The Gaslight Anthem   Here Comes My Man                                                          SR0000704924       UMG RECORDINGS, INC.
1418   The Gaslight Anthem   Howl                                                                       SR0000704924       UMG RECORDINGS, INC.
1419   The Gaslight Anthem   Keepsake                                                                   SR0000704924       UMG RECORDINGS, INC.
1420   The Gaslight Anthem   Mulholland Drive                                                           SR0000704924       UMG RECORDINGS, INC.
1421   The Gaslight Anthem   Sliver                                                                     SR0000704924       UMG RECORDINGS, INC.
1422   The Gaslight Anthem   Too Much Blood                                                             SR0000704924       UMG RECORDINGS, INC.
1423   The Gaslight Anthem   You Got Lucky                                                              SR0000705039       UMG RECORDINGS, INC.
1424   The Killers           A Crippling Blow                                                           SR0000619234       UMG RECORDINGS, INC.
1425   The Killers           A Dustland Fairytale                                                       SR0000620038       UMG RECORDINGS, INC.
1426   The Killers           Goodnight, Travel Well                                                     SR0000620038       UMG RECORDINGS, INC.
1427   The Killers           Human                                                                      SR0000619236       UMG RECORDINGS, INC.
1428   The Killers           I Can't Stay                                                               SR0000620038       UMG RECORDINGS, INC.
1429   The Killers           Joy Ride                                                                   SR0000620038       UMG RECORDINGS, INC.
1430   The Killers           Losing Touch                                                               SR0000620038       UMG RECORDINGS, INC.
1431   The Killers           Neon Tiger                                                                 SR0000620038       UMG RECORDINGS, INC.
1432   The Killers           Spaceman                                                                   SR0000620039       UMG RECORDINGS, INC.
1433   The Killers           The World We Live In                                                       SR0000620038       UMG RECORDINGS, INC.
1434   The Killers           This Is Your Life                                                          SR0000620038       UMG RECORDINGS, INC.
1435   The Police            Behind My Camel                                                            SR0000021466       UMG RECORDINGS, INC.
1436   The Police            Bombs Away                                                                 SR0000021466       UMG RECORDINGS, INC.
1437   The Police            Canary In A Coalmine                                                       SR0000021466       UMG RECORDINGS, INC.
1438   The Police            Don't Stand So Close To Me                                                 SR0000021466       UMG RECORDINGS, INC.
1439   The Police            Driven To Tears                                                            SR0000021466       UMG RECORDINGS, INC.
1440   The Police            Every Breath You Take                                                      SR0000044862       UMG RECORDINGS, INC.
1441   The Police            King Of Pain                                                               SR0000044862       UMG RECORDINGS, INC.
1442   The Police            Man In A Suitcase                                                          SR0000021466       UMG RECORDINGS, INC.
1443   The Police            Miss Gradenko                                                              SR0000044862       UMG RECORDINGS, INC.
1444   The Police            Mother                                                                     SR0000044862       UMG RECORDINGS, INC.
1445   The Police            Murder By Numbers                                                          SR0000047032       UMG RECORDINGS, INC.
1446   The Police            O My God                                                                   SR0000044862       UMG RECORDINGS, INC.
1447   The Police            Shadows In The Rain                                                        SR0000021466       UMG RECORDINGS, INC.
1448   The Police            Synchronicity I                                                            SR0000044862       UMG RECORDINGS, INC.
1449   The Police            Synchronicity II                                                           SR0000044862       UMG RECORDINGS, INC.
1450   The Police            Tea In The Sahara                                                          SR0000044862       UMG RECORDINGS, INC.
1451   The Police            The Other Way Of Stopping                                                  SR0000021466       UMG RECORDINGS, INC.
1452   The Police            Voices Inside My Head                                                      SR0000021466       UMG RECORDINGS, INC.
1453   The Police            Walking In Your Footsteps                                                  SR0000044862       UMG RECORDINGS, INC.
1454   The Police            When The World Is Running Down, You Make The Best Of What's Still Around   SR0000021466       UMG RECORDINGS, INC.
1455   The Police            Wrapped Around Your Finger                                                 SR0000044862       UMG RECORDINGS, INC.
1456   The Rolling Stones    Ain't Too Proud To Beg                                                     N19036             UMG RECORDINGS, INC.
1457   The Rolling Stones    All About You                                                              SR0000018973       UMG RECORDINGS, INC.
1458   The Rolling Stones    All Down The Line                                                          N527               UMG RECORDINGS, INC.
1459   The Rolling Stones    All The Way Down                                                           SR0000049493       UMG RECORDINGS, INC.
1460   The Rolling Stones    Around And Around (Live)                                                   N45703             UMG RECORDINGS, INC.
1461   The Rolling Stones    Beast Of Burden                                                            SR0000001522       UMG RECORDINGS, INC.
1462   The Rolling Stones    Before They Make Me Run                                                    SR0000001522       UMG RECORDINGS, INC.
1463   The Rolling Stones    Black Limousine                                                            SR0000029150       UMG RECORDINGS, INC.
1464   The Rolling Stones    Casino Boogie                                                              N527               UMG RECORDINGS, INC.
1465   The Rolling Stones    Cherry Oh Baby                                                             N31810             UMG RECORDINGS, INC.
1466   The Rolling Stones    Crackin' Up (Live)                                                         N45703             UMG RECORDINGS, INC.
1467   The Rolling Stones    Crazy Mama                                                                 N31810             UMG RECORDINGS, INC.
1468   The Rolling Stones    Dance (pt 1)                                                               SR0000018973       UMG RECORDINGS, INC.
1469   The Rolling Stones    Dance Little Sister                                                        N19036             UMG RECORDINGS, INC.
1470   The Rolling Stones    Dancing With Mr D                                                          N8985              UMG RECORDINGS, INC.
1471   The Rolling Stones    Down In The Hole                                                           SR0000018670       UMG RECORDINGS, INC.
1472   The Rolling Stones    Emotional Rescue                                                           SR0000018670       UMG RECORDINGS, INC.
1473   The Rolling Stones    Far Away Eyes                                                              SR0000001522       UMG RECORDINGS, INC.
1474   The Rolling Stones    Feel On Baby                                                               SR0000050568       UMG RECORDINGS, INC.
1475   The Rolling Stones    Fight                                                                      SR0000071259       UMG RECORDINGS, INC.
1476   The Rolling Stones    Fingerprint File                                                           N19036             UMG RECORDINGS, INC.
1477   The Rolling Stones    Fool To Cry                                                                N37862             UMG RECORDINGS, INC.
1478   The Rolling Stones    Had It With You                                                            SR0000071259       UMG RECORDINGS, INC.
1479   The Rolling Stones    Hand Of Fate                                                               N31810             UMG RECORDINGS, INC.




                                                          Page 17 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 18 of 20
                                                        Exhibit A - Sound Recordings



       Artist                      Track                                                     Registration No.   Plaintiff
1480   The Rolling Stones          Hang Fire                                                 SR0000029150       UMG RECORDINGS, INC.
1481   The Rolling Stones          Heaven                                                    SR0000029150       UMG RECORDINGS, INC.
1482   The Rolling Stones          Hey Negrita                                               N31810             UMG RECORDINGS, INC.
1483   The Rolling Stones          Hot Stuff                                                 N37862             UMG RECORDINGS, INC.
1484   The Rolling Stones          I Just Want To See His Face                               N527               UMG RECORDINGS, INC.
1485   The Rolling Stones          If You Can't Rock Me                                      N19036             UMG RECORDINGS, INC.
1486   The Rolling Stones          If You Really Want To Be My Friend                        N19036             UMG RECORDINGS, INC.
1487   The Rolling Stones          Intro: Excerpt from "Fanfare For The Common Man" (Live)   N45703             UMG RECORDINGS, INC.
1488   The Rolling Stones          It Must Be Hell                                           SR0000050568       UMG RECORDINGS, INC.
1489   The Rolling Stones          It's Only Rock 'N' Roll (But I Like It)                   N17181             UMG RECORDINGS, INC.
1490   The Rolling Stones          Jumpin' Jack Flash (Live)                                 N45703             UMG RECORDINGS, INC.
1491   The Rolling Stones          Just My Imagination (Running Away With Me)                SR0000001522       UMG RECORDINGS, INC.
1492   The Rolling Stones          Let It Loose                                              N527               UMG RECORDINGS, INC.
1493   The Rolling Stones          Let Me Go                                                 SR0000018973       UMG RECORDINGS, INC.
1494   The Rolling Stones          Lies                                                      SR0000001522       UMG RECORDINGS, INC.
1495   The Rolling Stones          Little Red Rooster (Live)                                 N45703             UMG RECORDINGS, INC.
1496   The Rolling Stones          Little T&A                                                SR0000029150       UMG RECORDINGS, INC.
1497   The Rolling Stones          Loving Cup                                                N527               UMG RECORDINGS, INC.
1498   The Rolling Stones          Luxury                                                    N19036             UMG RECORDINGS, INC.
1499   The Rolling Stones          Mannish Boy (Live)                                        N45703             UMG RECORDINGS, INC.
1500   The Rolling Stones          Melody                                                    N31810             UMG RECORDINGS, INC.
1501   The Rolling Stones          Memory Motel                                              N31810             UMG RECORDINGS, INC.
1502   The Rolling Stones          Miss You                                                  SR0000001522       UMG RECORDINGS, INC.
1503   The Rolling Stones          No Use In Crying                                          SR0000030657       UMG RECORDINGS, INC.
1504   The Rolling Stones          Pretty Beat Up                                            SR0000050568       UMG RECORDINGS, INC.
1505   The Rolling Stones          Respectable                                               SR0000001522       UMG RECORDINGS, INC.
1506   The Rolling Stones          Rip This Joint                                            N527               UMG RECORDINGS, INC.
1507   The Rolling Stones          Send It To Me                                             SR0000018973       UMG RECORDINGS, INC.
1508   The Rolling Stones          Shake Your Hips                                           N527               UMG RECORDINGS, INC.
1509   The Rolling Stones          Shattered                                                 SR0000001522       UMG RECORDINGS, INC.
1510   The Rolling Stones          She Was Hot                                               SR0000050568       UMG RECORDINGS, INC.
1511   The Rolling Stones          She's So Cold                                             SR0000018973       UMG RECORDINGS, INC.
1512   The Rolling Stones          Shine A Light                                             N527               UMG RECORDINGS, INC.
1513   The Rolling Stones          Short And Curlies                                         N19036             UMG RECORDINGS, INC.
1514   The Rolling Stones          Silver Train                                              N8985; N8805       UMG RECORDINGS, INC.
1515   The Rolling Stones          Slave                                                     SR0000029150       UMG RECORDINGS, INC.
1516   The Rolling Stones          Some Girls                                                SR0000001522       UMG RECORDINGS, INC.
1517   The Rolling Stones          Soul Survivor                                             N527               UMG RECORDINGS, INC.
1518   The Rolling Stones          Star Star (Live)                                          N45703             UMG RECORDINGS, INC.
1519   The Rolling Stones          Stop Breaking Down                                        N527               UMG RECORDINGS, INC.
1520   The Rolling Stones          Summer Romance                                            SR0000018973       UMG RECORDINGS, INC.
1521   The Rolling Stones          Sweet Black Angel                                         N527               UMG RECORDINGS, INC.
1522   The Rolling Stones          Sweet Virginia                                            N527               UMG RECORDINGS, INC.
1523   The Rolling Stones          Sympathy For The Devil (Live)                             N45703             UMG RECORDINGS, INC.
1524   The Rolling Stones          Tie You Up (The Pain Of Love)                             SR0000050568       UMG RECORDINGS, INC.
1525   The Rolling Stones          Till The Next Goodbye                                     N19036             UMG RECORDINGS, INC.
1526   The Rolling Stones          Time Waits For No One                                     N19036             UMG RECORDINGS, INC.
1527   The Rolling Stones          Too Much Blood                                            SR0000050568       UMG RECORDINGS, INC.
1528   The Rolling Stones          Too Tough                                                 SR0000050568       UMG RECORDINGS, INC.
1529   The Rolling Stones          Tops                                                      SR0000029150       UMG RECORDINGS, INC.
1530   The Rolling Stones          Torn And Frayed                                           N527               UMG RECORDINGS, INC.
1531   The Rolling Stones          Tumbling Dice (Live)                                      N45703             UMG RECORDINGS, INC.
1532   The Rolling Stones          Turd On The Run                                           N527               UMG RECORDINGS, INC.
1533   The Rolling Stones          Undercover (Of The Night)                                 SR0000049493       UMG RECORDINGS, INC.
1534   The Rolling Stones          Ventilator Blues                                          N527               UMG RECORDINGS, INC.
1535   The Rolling Stones          Waiting On A Friend                                       SR0000029150       UMG RECORDINGS, INC.
1536   The Rolling Stones          Wanna Hold You                                            SR0000050568       UMG RECORDINGS, INC.
1537   The Rolling Stones          When The Whip Comes Down                                  SR0000001522       UMG RECORDINGS, INC.
1538   The Rolling Stones          Where The Boys Go                                         SR0000018973       UMG RECORDINGS, INC.
1539   The Rolling Stones          You Gotta Move (Live)                                     N45703             UMG RECORDINGS, INC.
1540   The Weeknd                  A Lonely Night                                            SR0000814318       UMG RECORDINGS, INC.
1541   The Weeknd                  Acquainted                                                SR0000779647       UMG RECORDINGS, INC.
1542   The Weeknd                  Angel                                                     SR0000779647       UMG RECORDINGS, INC.
1543   The Weeknd                  As You Are                                                SR0000779647       UMG RECORDINGS, INC.
1544   The Weeknd                  Attention                                                 SR0000814318       UMG RECORDINGS, INC.
1545   The Weeknd                  Can't Feel My Face                                        SR0000779648       UMG RECORDINGS, INC.
1546   The Weeknd                  Die For You                                               SR0000814318       UMG RECORDINGS, INC.
1547   The Weeknd                  False Alarm                                               SR0000779651       UMG RECORDINGS, INC.
1548   The Weeknd                  I Feel It Coming                                          SR0000814318       UMG RECORDINGS, INC.
1549   The Weeknd                  In The Night                                              SR0000779647       UMG RECORDINGS, INC.
1550   The Weeknd                  Love To Lay                                               SR0000814318       UMG RECORDINGS, INC.
1551   The Weeknd                  Nothing Without You                                       SR0000814318       UMG RECORDINGS, INC.
1552   The Weeknd                  Often                                                     SR0000814148       UMG RECORDINGS, INC.
1553   The Weeknd                  Ordinary Life                                             SR0000814318       UMG RECORDINGS, INC.
1554   The Weeknd                  Party Monster                                             SR0000814318       UMG RECORDINGS, INC.
1555   The Weeknd                  Real Life                                                 SR0000779647       UMG RECORDINGS, INC.
1556   The Weeknd                  Reminder                                                  SR0000814318       UMG RECORDINGS, INC.
1557   The Weeknd                  Rockin’                                                   SR0000814318       UMG RECORDINGS, INC.
1558   The Weeknd                  Secrets                                                   SR0000814318       UMG RECORDINGS, INC.
1559   The Weeknd                  Shameless                                                 SR0000779647       UMG RECORDINGS, INC.
1560   The Weeknd                  Sidewalks                                                 SR0000814318       UMG RECORDINGS, INC.
1561   The Weeknd                  Six Feet Under                                            SR0000814318       UMG RECORDINGS, INC.
1562   The Weeknd                  Starboy                                                   SR0000779650       UMG RECORDINGS, INC.
1563   The Weeknd                  Tell Your Friends                                         SR0000779647       UMG RECORDINGS, INC.
1564   The Weeknd                  The Hills                                                 SR0000814150       UMG RECORDINGS, INC.
1565   The Weeknd                  True Colors                                               SR0000814318       UMG RECORDINGS, INC.
1566   The Weeknd ft. Ed Sheeran   Dark Times                                                SR0000779647       UMG RECORDINGS, INC.




                                                                Page 18 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 19 of 20
                                                             Exhibit A - Sound Recordings



       Artist                            Track                                                      Registration No.   Plaintiff
1567   The Weeknd ft. Future             All I Know                                                 SR0000814318       UMG RECORDINGS, INC.
1568   The Weeknd ft. Labrinth           Losers                                                     SR0000779647       UMG RECORDINGS, INC.
1569   The Weeknd ft. Lana Del Rey       Prisoner                                                   SR0000779647       UMG RECORDINGS, INC.
1570   The Weeknd ft. Lana Del Rey       Stargirl Interlude                                         SR0000814318       UMG RECORDINGS, INC.
1571   Tom Petty And The Heartbreakers   Don't Do Me Like That                                      SR0000014497       UMG RECORDINGS, INC.
1572   Tom Petty And The Heartbreakers   Even The Losers                                            SR0000014497       UMG RECORDINGS, INC.
1573   Tom Petty And The Heartbreakers   Here Comes My Girl                                         SR0000014497       UMG RECORDINGS, INC.
1574   Tom Petty And The Heartbreakers   Refugee                                                    SR0000014497       UMG RECORDINGS, INC.
1575   U2                                40                                                         SR0000042944       UMG RECORDINGS, INC.
1576   U2                                11 O'Clock Tick Tock (Live)                                SR0000049959       UMG RECORDINGS, INC.
1577   U2                                A Day Without Me                                           SR0000024547       UMG RECORDINGS, INC.
1578   U2                                Acrobat                                                    SR0000139599       UMG RECORDINGS, INC.
1579   U2                                Alex Descends Into Hell For A Bottle Of Milk / Korova I    SR0000139637       UMG RECORDINGS, INC.
1580   U2                                An Cat Dubh                                                SR0000024547       UMG RECORDINGS, INC.
1581   U2                                Angels Too Tied To The Ground                              SR0000614009       UMG RECORDINGS, INC.
1582   U2                                Another Time Another Place                                 SR0000024547       UMG RECORDINGS, INC.
1583   U2                                Babyface                                                   SR0000168310       UMG RECORDINGS, INC.
1584   U2                                Blow Your House Down                                       SR0000704316       UMG RECORDINGS, INC.
1585   U2                                Breathe                                                    SR0000636812       UMG RECORDINGS, INC.
1586   U2                                California (There Is No End To Love) (Acoustic)            SR0000759092       UMG RECORDINGS, INC.
1587   U2                                Cedars Of Lebanon                                          SR0000636812       UMG RECORDINGS, INC.
1588   U2                                Cedarwood Road (Acoustic)                                  SR0000759092       UMG RECORDINGS, INC.
1589   U2                                Dirty Day                                                  SR0000168310       UMG RECORDINGS, INC.
1590   U2                                Drowning Man                                               SR0000042944       UMG RECORDINGS, INC.
1591   U2                                Endless Deep                                               SR0000045401       UMG RECORDINGS, INC.
1592   U2                                Even Better Than The Real Thing                            SR0000139599       UMG RECORDINGS, INC.
1593   U2                                Every Breaking Wave (Acoustic)                             SR0000759092       UMG RECORDINGS, INC.
1594   U2                                FEZ / Being Born                                           SR0000636812       UMG RECORDINGS, INC.
1595   U2                                Fortunate Son                                              SR0000149209       UMG RECORDINGS, INC.
1596   U2                                Get On Your Boots                                          SR0000636814       UMG RECORDINGS, INC.
1597   U2                                Gloria                                                     SR0000030452       UMG RECORDINGS, INC.
1598   U2                                I Threw A Brick Through A Window                           SR0000030452       UMG RECORDINGS, INC.
1599   U2                                I Threw A Brick Through A Window/A Day Without Me (Live)   SR0000614009       UMG RECORDINGS, INC.
1600   U2                                I Will Follow                                              SR0000024547       UMG RECORDINGS, INC.
1601   U2                                I'll Go Crazy If I Don't Go Crazy Tonight                  SR0000633458       UMG RECORDINGS, INC.
1602   U2                                Into The Heart                                             SR0000024547       UMG RECORDINGS, INC.
1603   U2                                Iris (Hold Me Close)                                       SR0000759092       UMG RECORDINGS, INC.
1604   U2                                Lady With The Spinning Head (UV1)                          SR0000704316       UMG RECORDINGS, INC.
1605   U2                                Lemon                                                      SR0000168310       UMG RECORDINGS, INC.
1606   U2                                Like A Song...                                             SR0000042944       UMG RECORDINGS, INC.
1607   U2                                Love Is Blindness                                          SR0000139599       UMG RECORDINGS, INC.
1608   U2                                Lucifer's Hands                                            SR0000762520       UMG RECORDINGS, INC.
1609   U2                                Magnificent                                                SR0000636812       UMG RECORDINGS, INC.
1610   U2                                Moment Of Surrender                                        SR0000636812       UMG RECORDINGS, INC.
1611   U2                                Mysterious Ways                                            SR0000139599       UMG RECORDINGS, INC.
1612   U2                                New Year's Day                                             SR0000042525       UMG RECORDINGS, INC.
1613   U2                                No Line On The Horizon                                     SR0000625922       UMG RECORDINGS, INC.
1614   U2                                Numb                                                       SR0000168310       UMG RECORDINGS, INC.
1615   U2                                One                                                        SR0000139599       UMG RECORDINGS, INC.
1616   U2                                Out Of Control                                             SR0000024547       UMG RECORDINGS, INC.
1617   U2                                Paint It Black                                             SR0000149209       UMG RECORDINGS, INC.
1618   U2                                Party Girl (Live)                                          SR0000049959       UMG RECORDINGS, INC.
1619   U2                                Raised By Wolves (Acoustic)                                SR0000759092       UMG RECORDINGS, INC.
1620   U2                                Red Light                                                  SR0000042944       UMG RECORDINGS, INC.
1621   U2                                Salomé                                                     SR0000704316       UMG RECORDINGS, INC.
1622   U2                                Satellite Of Love                                          SR0000704316       UMG RECORDINGS, INC.
1623   U2                                Seconds                                                    SR0000042944       UMG RECORDINGS, INC.
1624   U2                                Shadows And Tall Trees                                     SR0000024547       UMG RECORDINGS, INC.
1625   U2                                Sleep Like A Baby Tonight (Alternative Perspective Mix)    SR0000762520       UMG RECORDINGS, INC.
1626   U2                                So Cruel                                                   SR0000139599       UMG RECORDINGS, INC.
1627   U2                                Some Days Are Better Than Others                           SR0000168310       UMG RECORDINGS, INC.
1628   U2                                Song For Someone (Acoustic)                                SR0000759092       UMG RECORDINGS, INC.
1629   U2                                Stand Up Comedy                                            SR0000636812       UMG RECORDINGS, INC.
1630   U2                                Stay (Faraway, So Close!)                                  SR0000168310       UMG RECORDINGS, INC.
1631   U2                                Stories For Boys                                           SR0000024547       UMG RECORDINGS, INC.
1632   U2                                Sunday Bloody Sunday                                       SR0000042944       UMG RECORDINGS, INC.
1633   U2                                Surrender                                                  SR0000042944       UMG RECORDINGS, INC.
1634   U2                                The Crystal Ballroom                                       SR0000762520       UMG RECORDINGS, INC.
1635   U2                                The Electric Co.                                           SR0000024547       UMG RECORDINGS, INC.
1636   U2                                The First Time                                             SR0000168310       UMG RECORDINGS, INC.
1637   U2                                The Fly                                                    SR0000139637       UMG RECORDINGS, INC.
1638   U2                                The Lounge Fly Mix                                         SR0000139637       UMG RECORDINGS, INC.
1639   U2                                The Miracle (Of Joey Ramone) (Acoustic)                    SR0000759092       UMG RECORDINGS, INC.
1640   U2                                The Ocean                                                  SR0000024547       UMG RECORDINGS, INC.
1641   U2                                The Refugee                                                SR0000042944       UMG RECORDINGS, INC.
1642   U2                                The Troubles (Alternative Version)                         SR0000759092       UMG RECORDINGS, INC.
1643   U2                                This Is Where You Can Reach Me Now                         SR0000759092       UMG RECORDINGS, INC.
1644   U2                                Treasure (Whatever Happened To Pete The Chop)              SR0000042525       UMG RECORDINGS, INC.
1645   U2                                Tryin' To Throw Your Arms Around The World                 SR0000139599       UMG RECORDINGS, INC.
1646   U2                                Twilight                                                   SR0000024547       UMG RECORDINGS, INC.
1647   U2                                Two Hearts Beat As One                                     SR0000042944       UMG RECORDINGS, INC.
1648   U2                                Ultra Violet (Light My Way)                                SR0000139599       UMG RECORDINGS, INC.
1649   U2                                Unknown Caller                                             SR0000636812       UMG RECORDINGS, INC.
1650   U2                                Until The End Of The World                                 SR0000139599       UMG RECORDINGS, INC.
1651   U2                                Volcano                                                    SR0000759092       UMG RECORDINGS, INC.
1652   U2                                Where Did It All Go Wrong?                                 SR0000704316       UMG RECORDINGS, INC.
1653   U2                                White As Snow                                              SR0000636812       UMG RECORDINGS, INC.




                                                                      Page 19 of 20
Case 1:21-cv-02020-RM-KLM Document 1-1 Filed 07/26/21 USDC Colorado Page 20 of 20
                                                              Exhibit A - Sound Recordings



       Artist                             Track                                              Registration No.   Plaintiff
1654   U2                                 Who's Gonna Ride Your Wild Horses                  SR0000139599       UMG RECORDINGS, INC.
1655   U2                                 Zoo Station                                        SR0000139599       UMG RECORDINGS, INC.
1656   U2                                 Zooropa                                            SR0000168310       UMG RECORDINGS, INC.
1657   Van Halen                          As Is                                              SR0000711269       UMG RECORDINGS, INC.
1658   Van Halen                          Beats Workin'                                      SR0000711269       UMG RECORDINGS, INC.
1659   Van Halen                          Big River                                          SR0000711269       UMG RECORDINGS, INC.
1660   Van Halen                          Blood And Fire                                     SR0000711269       UMG RECORDINGS, INC.
1661   Van Halen                          Bullethead                                         SR0000711269       UMG RECORDINGS, INC.
1662   Van Halen                          China Town                                         SR0000711269       UMG RECORDINGS, INC.
1663   Van Halen                          Honeybabysweetiedoll                               SR0000711269       UMG RECORDINGS, INC.
1664   Van Halen                          Outta Space                                        SR0000711269       UMG RECORDINGS, INC.
1665   Van Halen                          She's The Woman                                    SR0000711269       UMG RECORDINGS, INC.
1666   Van Halen                          Stay Frosty                                        SR0000711269       UMG RECORDINGS, INC.
1667   Van Halen                          Tattoo                                             SR0000695180       UMG RECORDINGS, INC.
1668   Van Halen                          The Trouble With Never                             SR0000711269       UMG RECORDINGS, INC.
1669   Van Halen                          You And Your Blues                                 SR0000711269       UMG RECORDINGS, INC.
1670   Weezer                             Ain't Got Nobody                                   SR0000762642       UMG RECORDINGS, INC.
1671   Weezer                             Back To The Shack                                  SR0000746983       UMG RECORDINGS, INC.
1672   Weezer                             Cleopatra                                          SR0000762641       UMG RECORDINGS, INC.
1673   Weezer                             Da Vinci                                           SR0000762642       UMG RECORDINGS, INC.
1674   Weezer                             Eulogy For A Rock Band                             SR0000762642       UMG RECORDINGS, INC.
1675   Weezer                             Foolish Father                                     SR0000762642       UMG RECORDINGS, INC.
1676   Weezer                             Go Away                                            SR0000762642       UMG RECORDINGS, INC.
1677   Weezer                             I. The Waste Land                                  SR0000762642       UMG RECORDINGS, INC.
1678   Weezer                             I've Had It Up to Here                             SR0000762642       UMG RECORDINGS, INC.
1679   Weezer                             II. Anonymous                                      SR0000762642       UMG RECORDINGS, INC.
1680   Weezer                             III. Return To Ithaka                              SR0000762642       UMG RECORDINGS, INC.
1681   Weezer                             Lonely Girl                                        SR0000762642       UMG RECORDINGS, INC.
1682   Weezer                             The British Are Coming                             SR0000762642       UMG RECORDINGS, INC.
1683   Will.I.Am                          #thatPOWER                                         SR0000720059       UMG RECORDINGS, INC.
1684   will.i.am                          Bang Bang                                          SR0000720058       UMG RECORDINGS, INC.
1685   will.i.am                          Geekin’                                            SR0000720058       UMG RECORDINGS, INC.
1686   will.i.am                          Good Morning                                       SR0000720058       UMG RECORDINGS, INC.
1687   will.i.am                          Great Times Are Coming                             SR0000720058       UMG RECORDINGS, INC.
1688   will.i.am                          Reach For The Stars                                SR0000720058       UMG RECORDINGS, INC.
1689   will.i.am                          Scream & Shout                                     SR0000712989       UMG RECORDINGS, INC.
1690   will.i.am                          Smile Mona Lisa                                    SR0000720058       UMG RECORDINGS, INC.
1691   will.i.am                          This Is Love                                       SR0000703860       UMG RECORDINGS, INC.
1692   will.i.am ft. Afrojack             Hello                                              SR0000720058       UMG RECORDINGS, INC.
1693   will.i.am ft. apl.de.ap, 2NE1      Gettin' Dumb                                       SR0000720058       UMG RECORDINGS, INC.
1694   will.i.am ft. Baby Kaely           Ghetto Ghetto                                      SR0000720058       UMG RECORDINGS, INC.
1695   will.i.am ft. Chris Brown          Let’s Go                                           SR0000720058       UMG RECORDINGS, INC.
1696   will.i.am ft. Dante Santiago       The World Is Crazy                                 SR0000720058       UMG RECORDINGS, INC.
1697   will.i.am ft. Juicy J              Freshy                                             SR0000720058       UMG RECORDINGS, INC.
1698   will.i.am ft. Miley Cyrus          Fall Down                                          SR0000720058       UMG RECORDINGS, INC.
1699   will.i.am ft. Nicole Scherzinger   Far Away From Home                                 SR0000720058       UMG RECORDINGS, INC.
1700   will.i.am ft. Skylar Grey          Love Bullets                                       SR0000720058       UMG RECORDINGS, INC.
1701   Yeah Yeah Yeahs                    Always                                             SR0000720427       UMG RECORDINGS, INC.
1702   Yeah Yeah Yeahs                    Area 52                                            SR0000720427       UMG RECORDINGS, INC.
1703   Yeah Yeah Yeahs                    Despair                                            SR0000720427       UMG RECORDINGS, INC.
1704   Yeah Yeah Yeahs                    Mosquito                                           SR0000720427       UMG RECORDINGS, INC.
1705   Yeah Yeah Yeahs                    Sacrilege                                          SR0000720428       UMG RECORDINGS, INC.
1706   Yeah Yeah Yeahs                    Slave                                              SR0000720427       UMG RECORDINGS, INC.
1707   Yeah Yeah Yeahs                    Subway                                             SR0000720427       UMG RECORDINGS, INC.
1708   Yeah Yeah Yeahs                    These Paths                                        SR0000720427       UMG RECORDINGS, INC.
1709   Yeah Yeah Yeahs                    Under The Earth                                    SR0000720427       UMG RECORDINGS, INC.
1710   Yeah Yeah Yeahs                    Wedding Song                                       SR0000720427       UMG RECORDINGS, INC.
1711   YG                                 Down Bitch                                         SR0000796787       UMG RECORDINGS, INC.
1712   YG                                 Get Out Yo Feelin's                                SR0000796787       UMG RECORDINGS, INC.
1713   YG                                 I Ain't Lyin                                       SR0000796787       UMG RECORDINGS, INC.
1714   YG                                 I Be On                                            SR0000796787       UMG RECORDINGS, INC.
1715   YG                                 I Know                                             SR0000796787       UMG RECORDINGS, INC.
1716   YG                                 I'm A Thug Pt. 2                                   SR0000796787       UMG RECORDINGS, INC.
1717   YG                                 One Time Comin'                                    SR0000793018       UMG RECORDINGS, INC.
1718   Zedd                               Codec                                              SR0000709927       UMG RECORDINGS, INC.
1719   Zedd                               Push Play                                          SR0000732597       UMG RECORDINGS, INC.




                                                                      Page 20 of 20
